Exhibit 10.49

EXECUTION COPY

COMMITMENT AGREEMENT

by and between

COOPER-STANDARD HOLDINGS INC.

and

THE BACKSTOP PURCHASERS SET FORTH HEREIN

Dated as of March 19, 2010



--------------------------------------------------------------------------------

Table of Contents

 

          Page

Section 1.

   The Rights Offering.    2

(a)

   Rights Exercise Period; Expiration Time    2

(b)

   Oversubscription Right    3

(c)

   Non-Eligible Subordinated Claimholders    3

(d)

   Issuance of Shares    3

(e)

   Commitment Notice; Satisfaction Notice; Payment; Notice of Effective Date   
4

Section 2.

   The Purchase Commitment.    4

(a)

   Purchase Commitment    4

(b)

   Commitment Premium    6

(c)

   Transaction Expenses    7

(d)

   Deliverables on the Effective Date    8

(e)

   Taxes    9

(f)

   Document Delivery    9

(g)

   Backstop Purchaser Affiliates    9

(h)

   Supporting Senior Noteholders    9

Section 3.

   Representations and Warranties of the Company    9

(a)

   Incorporation and Qualification    10

(b)

   Corporate Power and Authority    10

(c)

   Execution and Delivery; Enforceability    11

(d)

   Authorized Capital Stock    11

(e)

   Subsidiaries and Joint Ventures    12

(f)

   Issuance    12

(g)

   No Conflict    12

(h)

   Consents and Approvals    13

(i)

   Arm’s Length    13

(j)

   Financial Statements    14

(k)

   No Undisclosed Liabilities    14

(l)

   Accounting Controls    14

(m)

   Commission Documents    15

 

i



--------------------------------------------------------------------------------

(n)

   Disclosure Statement; Other Information    15

(o)

   Absence of Certain Changes    15

(p)

   No Violation or Default    16

(q)

   Legal Proceedings    16

(r)

   Title to Intellectual Property    16

(s)

   Investment Company Act    17

(t)

   Licenses and Permits    17

(u)

   Compliance With Environmental Laws    18

(v)

   Compliance With ERISA    18

(w)

   Labor and Employment Matters    24

(x)

   Insurance    25

(y)

   No Broker’s Fees    26

(z)

   Product Liability    26

(aa)

   No Registration Rights    26

(bb)

   Real and Personal Property    26

(cc)

   Tax Matters    27

(dd)

   Office of Foreign Assets Control    28

(ee)

   Material Contracts    28

(ff)

   Customers    30

(gg)

   No Additional Representations and Warranties    31

Section 4.

   Representations and Warranties of the Backstop Purchasers    31

(a)

   Organization    31

(b)

   Power and Authority    31

(c)

   Execution and Delivery    31

(d)

   Securities Laws Compliance    31

(e)

   Accredited Investor    32

(f)

   No Conflict    32

(g)

   Consents and Approvals    32

(h)

   Arm’s Length    33

(i)

   Legal Proceedings    33

(j)

   Sufficiency of Funds    33

(k)

   No Broker’s Fees    33

(l)

   No Violation or Default    33

 

ii



--------------------------------------------------------------------------------

(m)

   Investigation    34

(n)

   No Reliance    34

(o)

   No Additional Representations and Warranties    34

Section 5.

   Additional Covenants of the Company    35

(a)

   Approval Motion Supplement and Approval Order    35

(b)

   Plan and Disclosure Statement; CCAA Plan; Confirmation Order and Sanction
Order    35

(c)

   Rights Offering    36

(d)

   Notification    36

(e)

   Backstop Shares    36

(f)

   Antitrust Approvals    36

(g)

   Conduct of Business    37

(h)

   Ancillary Agreements    39

(i)

   Access and Information    39

(j)

   Financial Information    39

(k)

   Amendments to Organizational Documents    40

(l)

   Exit Financing    40

(m)

   Competing Proposals    40

(n)

   Disclosure    41

(o)

   Notice of Changes    41

(p)

   Further Assurances    41

(q)

   Under Seal    41

(r)

   Registration or Listing of New Common Stock    41

(s)

   DIP Credit Agreement    41

(t)

   Certain Benefit Plans    42

(u)

   Proceeds Letter    43

Section 6.

   Additional Covenants of the Backstop Purchasers    43

(a)

   Support of the Plan    43

(b)

   Information    44

(c)

   Antitrust Approvals    44

(d)

   Further Assurances    45

(e)

   Company    45

 

iii



--------------------------------------------------------------------------------

Section 7.  

   Conditions to the Obligations of the Parties    45

(a)  

   Conditions to the Obligations of the Backstop Purchasers    45

(b)  

   Conditions to the Obligations of the Company    47

Section 8.  

   Indemnification.    49

(a)  

   Indemnification Generally    49

(b)  

   Certain Procedures    50

(c)  

   Limitations    50

Section 9.  

   No Survival of Representations and Warranties    51

Section 10.  

   Termination.    51

(a)  

   Automatic Termination    51

(b)  

   Termination by Mutual Consent    51

(c)  

   Termination by Backstop Purchasers    51

(d)  

   Termination by the Company    53

(e)  

   Effect of Termination    53

Section 11.  

   Notices    53

Section 12.  

   Assignment; Third Party Beneficiaries    55

Section 13.  

   Prior Negotiations; Entire Agreement    55

Section 14.  

   GOVERNING LAW; VENUE    55

Section 15.  

   Counterparts    55

Section 16.  

   Waivers and Amendments    56

Section 17.  

   Interpretation and Construction    56

Section 18.  

   Headings    57

Section 19.  

   Specific Performance    57

Section 20.  

   Damages    57

Section 21.  

   Severability    57

Section 22.  

   Certain Information    57

Section 23.  

   Barclays Broker-Dealer    57

Section 24.  

   Termination of Original Commitment Agreement    57

  Schedule I

   Backstop Purchasers   

  Schedule II

   Advisors   

  Schedule III

   Index of Defined Terms   

  Schedule IV

   Disclosure Schedule   

  Schedule V

   Conduct of Business   

 

iv



--------------------------------------------------------------------------------

Exhibit A

   Form of Plan   

Exhibit B

   Form of Disclosure Statement   

Exhibit C

   Rights Offering Procedures   

Exhibit D

   Warrant Term Sheet   

Exhibit E

   Form of Registration Rights Agreement   

Exhibit F

   Forms of Nomination Agreements   

Exhibit G

   Form of Second Amended and Restated Certificate of Incorporation   

Exhibit H

   Form of Amended and Restated By-Laws   

Exhibit I

   Term Sheet regarding Management Compensation   

Exhibit J

   Form of Certificate of Designations   

 

v



--------------------------------------------------------------------------------

COMMITMENT AGREEMENT

This Commitment Agreement (this “Agreement”), dated as of March 19, 2010, is
made by and between Cooper-Standard Holdings Inc., a Delaware corporation (as a
debtor-in-possession and a reorganized debtor, as applicable, the “Company”) and
the Backstop Purchasers identified on Schedule I hereto (the “Backstop
Purchasers”).

RECITALS

WHEREAS, the Company and each of its direct and indirect wholly-owned
U.S. subsidiaries (together with the Company, the “Debtors”) filed voluntary
petitions for relief under Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) and the Debtors’ cases (the “Bankruptcy
Cases”) are being jointly administered under Case No. 09-12743(PJW);

WHEREAS, Cooper-Standard Automotive Canada Limited (“CSA Canada”) has commenced
a proceeding (the “CCAA Proceeding”) in Canada under the Companies' Creditors
Arrangement Act (Canada), R.S.C. 1985, c. C-36 (as amended, the “CCAA”) on
August 4, 2009 in the Ontario Superior Court of Justice (Commercial List) in
Toronto, Ontario (the “Canadian Bankruptcy Court”);

WHEREAS, on February 1, 2010, (i) the Company and certain parties entered into a
Commitment Agreement (the “Original Commitment Agreement”) and (ii) the Debtors
filed a chapter 11 plan of reorganization and a disclosure statement that
accompanied the Plan;

WHEREAS, on the date hereof, the Debtors shall file an amended chapter 11 plan
of reorganization in the form attached hereto as Exhibit A (the “Plan”) and an
amended disclosure statement that will accompany the Plan in the form attached
hereto as Exhibit B (the “Disclosure Statement”);

WHEREAS, on March 12, 2010, CSA Canada filed a plan of compromise and
arrangement in the CCAA Proceeding (as may be amended in accordance with its
terms, the “CCAA Plan”);

WHEREAS, pursuant to the Plan, (i) holders of pre-petition claims with respect
to Senior Notes will receive cash in the amount necessary to make Class 5 under
the Plan unimpaired (as such term is used in Section 1124 of the Bankruptcy
Code), except that certain holders have agreed to accept Common Shares in lieu
of cash and (ii) holders of pre-petition claims with respect to Senior
Subordinated Notes will receive 1,742,222 Common Shares, Warrants to purchase
725,926 Common Shares and, if eligible, rights (each a “Right”) to purchase
8,623,491 Common Shares (the “Rights Offering Shares”) at a purchase price of
$21.54 per share (the “Common Purchase Price”) as described herein (the “Rights
Offering”) and, if not eligible, a distribution of Common Shares in respect of
the Rights they would otherwise have received;

WHEREAS, the Rights Offering will be conducted pursuant to the rights offering
procedures in the form to be filed with the Bankruptcy Court in connection with
the Disclosure Statement relating to the Plan and attached hereto as Exhibit C
(the “Rights Offering Procedures”);



--------------------------------------------------------------------------------

WHEREAS, in order to facilitate the Rights Offering, pursuant to this Agreement,
and subject to the terms, conditions and limitations set forth herein, the
Backstop Purchasers have agreed to purchase, and the Company agrees to sell, at
the Common Purchase Price, an aggregate number of Common Shares equal to the
number of Rights Offering Shares that were not validly subscribed for and
purchased pursuant to the Rights Offering (the “Backstop Shares”); and

WHEREAS, in connection with funding the Plan, pursuant to the terms of this
Agreement, (i) the Backstop Purchasers have agreed to purchase 2,558,182 Common
Shares (the “Holdback Common Shares”) at a purchase price of $27.07 per share
(the “Holdback Purchase Price”) and 1,000,000 Preferred Shares (the “Holdback
Preferred Shares” and, together with the Holdback Common Shares, the “Holdback
Shares”, and the Holdback Shares together with the Backstop Shares, the
“Backstop Purchaser Shares”) at a purchase price of $100 per share (the
“Preferred Purchase Price”) and (ii) the Company has agreed to issue to the
Backstop Purchasers Warrants to purchase 1,693,827 Common Shares (the “Backstop
Purchaser Warrants”).

In consideration of the foregoing, and the representations, warranties and
covenants set forth herein, and other good and valuable consideration, the
Company and the Backstop Purchasers agree as follows:

Section 1. The Rights Offering.

(a) Rights Exercise Period; Expiration Time . In connection with the Plan, the
Company shall issue to the Eligible Subordinated Claimholders rights to
purchase, on a pro rata basis, an aggregate of 8,623,491 Common Shares at a
price per share equal to the Common Purchase Price. Each Right will represent a
right to purchase one Common Share. The Rights Offering shall be conducted in
accordance with the terms of the Rights Offering Procedures, as follows:

(i) An Eligible Subordinated Claimholder may exercise all or part of the total
number of Rights issued to such Eligible Subordinated Claimholder.

(ii) Each Eligible Subordinated Claimholder may exercise Rights during a period
(the “Rights Exercise Period”) commencing on the date on which the solicitation
of votes to approve the Plan is commenced (the “Commencement Date”) and ending
on the deadline specified in the Rights Offering Procedures (together with any
extensions thereto, as specified in the Rights Offering Procedures, the
“Expiration Time”) by returning to the Subscription Agent, a duly executed
Subscription Form electing to exercise all or a part of such Eligible
Subordinated Claimholder’s total number of Rights and delivering to the
Subscription Agent, an amount equal to the product of the Common Purchase Price
and the number of Common Shares to be purchased by such Eligible Subordinated
Claimholder as a result of its election pursuant to this Section 1(a)(ii) (such
sum, the “Rights Offering Escrow Amount”), by wire transfer of immediately
available funds which amount shall be held in escrow by the Subscription Agent
until the Effective Date; provided, however, that the Backstop Purchasers and
their affiliates shall pay the purchase price for the Common Shares to be
purchased by them pursuant to this Section 1(a)(ii) at the time when the
Backstop Purchasers make a payment pursuant to Section 1(e).

 

2



--------------------------------------------------------------------------------

(b) Oversubscription Right. Each Eligible Subordinated Claimholder that
exercised all of its Rights will have the pro rata right (the “Oversubscription
Right”) to subscribe for additional Rights Offering Shares at the Common
Purchase Price pursuant to the instructions set forth in the Rights Offering
Procedures, to the extent that any such shares remain available after exercise
of the Rights. If the number of Rights Offering Shares that remain available
after exercise of the Rights is not sufficient to satisfy all requests pursuant
to the Oversubscription Rights, the Eligible Subordinated Claimholders who
exercised their Oversubscription Rights will be allocated additional Rights
Offering Shares on a pro rata basis as set forth in the Rights Offering
Procedures. During the Rights Exercise Period, each Eligible Subordinated
Claimholder that wishes to purchase Rights Offering Shares pursuant to its
Oversubscription Right (as described below) shall indicate the number of such
shares on the Subscription Form delivered pursuant to Section 1(a)(ii). The
Subscription Form shall create a binding obligation on behalf of such Eligible
Subordinated Claimholder to purchase up to the amount of Rights Offering Shares
indicated thereon. Not later than the second Business Day after the Expiration
Time, the Subscription Agent shall deliver to each Eligible Subordinated
Claimholder a notice (an “Oversubscription Payment Notice”) setting forth the
number of Rights Offering Shares which such Eligible Subordinated Claimholder is
required to purchase pursuant to such Eligible Subordinated Claimholder’s
Oversubscription Rights and the aggregate purchase price therefor. Any Eligible
Subordinated Claimholder that receives an Oversubscription Payment Notice shall
have until 5 p.m. New York time on the second Business Day after receipt of such
Oversubscription Payment Notice (which deadline will also be set forth therein)
(the “Oversubscription Payment Date”) to pay the aggregate purchase price for
the Rights Offering Shares to be acquired pursuant to the Oversubscription
Rights; provided, however, that each of the Backstop Purchasers and their
affiliates shall pay such aggregate purchase price for the Rights Offering
Shares to be acquired pursuant to its Oversubscription Rights at the time when
the Backstop Purchasers make a payment pursuant to Section 1(e).

(c) Non-Eligible Subordinated Claimholders. A Subordinated Claimholder that
returns an Investor Certificate to the Subscription Agent on or prior to the
Non-Eligible Noteholder Investor Certificate Deadline (as defined in the Rights
Offering Procedures) certifying that it is not an Eligible Subordinated
Claimholder or, if applicable, any transferee of such Subordinated Claimholder
in accordance with the Rights Offering Procedures will receive a distribution of
a number of Common Shares determined after the deadline for receipt of all
Investor Certificates in a manner previously agreed upon by the Debtors and the
Backstop Purchasers and which number of shares shall be filed as a Plan
Supplement (as defined in the Plan).

(d) Issuance of Shares. On the Effective Date, the Company will issue (i) the
Rights Offering Shares to the Eligible Subordinated Claimholders which validly
exercised and paid in full the aggregate purchase price for the shares to be
purchased pursuant to the Rights and Oversubscription Rights, if any, (ii) to
the Backstop Purchasers which paid in full the applicable aggregate purchase
price, the applicable Backstop Purchaser Shares (pro rata based on each Backstop
Purchaser’s Commitment Percentage), (iii) to the holders of Supporting Senior
Notes at such time, the Supporting Note Shares (pro rata based on the amount of
Supporting Senior Notes held by each such holder at such time) and (iv) the
Backstop Purchaser Warrants to the Backstop Purchasers (pro rata based on each
Backstop Purchaser’s Commitment Percentage). If the exercise of a Right or
Oversubscription Right or the issuance of the Backstop Purchaser Shares or the
Supporting Note Shares would result in the issuance of a fractional share, then
the number of shares to be issued in respect thereof will be rounded down to the
nearest whole share.

 

3



--------------------------------------------------------------------------------

(e) Commitment Notice; Satisfaction Notice; Payment; Notice of Effective Date.
The Company will provide to each Backstop Purchaser (in accordance with the
notice provisions set forth in Section 11) one Business Day after the
Oversubscription Payment Date (the date so provided, the “Determination Date”) a
certificate of a duly authorized officer of the Company setting forth either:

(i) the number of Rights Offering Shares (including any Rights Offering Shares
to be acquired pursuant to Oversubscription Rights), Backstop Shares and
Holdback Shares required to be purchased by such Backstop Purchaser and the
aggregate purchase price for such shares based on the applicable Purchase Price
(such certificate, a “Commitment Notice”); or

(ii) in the absence of any Backstop Shares, (A) the number of Rights Offering
Shares (including any Rights Offering Shares to be acquired pursuant to
Oversubscription Rights) and Holdback Shares required to be purchased by such
Backstop Purchaser and the aggregate purchase price for such shares based on the
applicable Purchase Price; and (B) the fact that there are no Backstop Shares
and that the Backstop Commitment is terminated (such certificate, a
“Satisfaction Notice”).

Notwithstanding anything else contained herein to the contrary or in the Rights
Offering Procedures, each Backstop Purchaser and its affiliates shall have until
2 p.m. New York time on the third Business Day prior to the Effective Date to
pay the aggregate purchase price for the shares to be acquired pursuant to the
exercise of Rights and pursuant to this Agreement; provided that if the
Effective Date does not occur on the third Business Day following the date such
purchase price was paid, the Company shall cause the Subscription Agent to
return to the applicable Backstop Purchaser all amounts paid by such Backstop
Purchaser on the Business Day immediately following the date on which the
Effective Date was to have occurred. The Company will provide notice to the
Backstop Purchasers of the Effective Date at least five Business Days prior to
the Effective Date.

Section 2. The Purchase Commitment.

(a) Purchase Commitment. On the basis of the representations and warranties
contained herein, and subject to the conditions set forth in Section 7:

(i) Backstop Commitment; Holdback Commitment; Commitment Percentage. Each
Backstop Purchaser agrees, severally and not jointly, to subscribe for and
purchase on the Effective Date, and the Company agrees to sell and issue:

(A) at a price per share equal to the Common Purchase Price, a number of Common
Shares equal to: the product of (1) such Backstop Purchaser’s Commitment
Percentage and (2) the total number of Backstop Shares (with respect to each
Backstop Purchaser, its “Backstop Commitment”);

 

4



--------------------------------------------------------------------------------

(B) at a price per share equal to the Holdback Purchase Price, a number of
Common Shares equal to: the product of (1) such Backstop Purchaser’s Commitment
Percentage and (2) the Holdback Common Shares (with respect to each Backstop
Purchaser, its “Common Commitment”); and

(C) at a price per share equal to the Preferred Purchase Price, a number of
Preferred Shares equal to: the product of (1) such Backstop Purchaser’s
Commitment Percentage and (2) the Holdback Preferred Shares (with respect to
each Backstop Purchaser, its “Preferred Commitment” and, together with its
Backstop Commitment and its Common Commitment, its “Purchase Commitment”).

For purposes of this Agreement, a Backstop Purchaser’s “Commitment Percentage”
shall mean the percentage next to such Backstop Purchaser’s name set forth on
Schedule I, which percentage represents such Backstop Purchaser’s applicable
purchase obligations hereunder, subject to any adjustment pursuant to
Section 2(a)(iii) below.

(ii) Default Purchase Right.

(A) If and to the extent that any of the Backstop Purchasers does not fully and
timely satisfy its obligations in respect of its Purchase Commitment as required
under Section 2(a)(i) (a “Backstop Purchaser Default” and each such Backstop
Purchaser, a “Defaulting Backstop Purchaser”), then each of the remaining
Backstop Purchasers (the “Non-Defaulting Backstop Purchasers”) shall have the
right (the “Default Purchase Right”) but not the obligation, to purchase on the
Effective Date all or a portion of the shares that were to be purchased by such
Defaulting Backstop Purchaser (the “Default Shares”) at a price per share equal
to the applicable Purchase Price. To the extent that the Non-Defaulting Backstop
Purchasers (in the aggregate) desire to purchase more than the total number of
Default Shares, such Default Shares shall be allocated between the
Non-Defaulting Backstop Purchasers pro rata, based on their respective
Commitment Percentages. In the event of a Backstop Purchaser Default, the
consummation of the Rights Offering and the Effective Date will be deferred for
a period of time, not to exceed 30 days, in order to determine any reallocation
of the Purchase Commitments and, if necessary, replace the commitment of the
Defaulting Backstop Purchaser. As soon as practicable after a Backstop Purchaser
Default and in any event within one Business Day following such Backstop
Purchaser Default, the Company will send a notice (in accordance with the notice
provisions set forth in Section 11) to each Non-Defaulting Backstop Purchaser,
specifying the number of Default Shares. The Non-Defaulting Backstop Purchasers
will have 15 days from receipt of such notice to elect to exercise the Default
Purchase Right by notifying the Company of its or their election to purchase an
aggregate of 100% of the Default Shares or find a third-party Reasonably
Satisfactory to the Backstop Purchasers not then in default to replace the
commitment of the Defaulting Backstop Purchaser. If at the conclusion of such 15
day period, the Non-Defaulting Backstop Purchasers have not elected to exercise
the Default Purchase Right in its entirety or not found a third-party to replace
the commitment of the Defaulting Backstop Purchaser, the Company will have an
additional 15 days to find a third-party Reasonably Satisfactory to the Backstop
Purchasers to replace any remaining commitment of the Defaulting Backstop
Purchaser (after taking into account any shares acquired pursuant to the Default
Purchase Right or by a third-party identified by the Backstop Purchasers). If at
the conclusion of such 15 day period, the Company has been unable to find a
third-party Reasonably Satisfactory to the Backstop Purchasers to replace the
remaining commitment of the Defaulting Backstop Purchaser, then the Company may
terminate this Agreement and each Non-Defaulting Backstop Purchaser may
terminate its respective obligations under this Agreement.

 

5



--------------------------------------------------------------------------------

(B) Notwithstanding anything to the contrary in this Section 2(a)(ii), the
parties agree that any Defaulting Backstop Purchaser will be liable to the
Company and the Non-Defaulting Backstop Purchasers for the consequences of its
breach and that the Company and the Non-Defaulting Backstop Purchasers can
enforce their rights pursuant to Section 19 immediately upon such Defaulting
Backstop Purchaser’s failure to fully and timely satisfy its obligations in
respect of its Purchase Commitment as required under Section 2(a)(i).

(iii) Adjustment of Commitment Percentage. The Commitment Percentage for any
Defaulting Backstop Purchaser shall be reduced to zero. The Commitment
Percentage for the Non-Defaulting Backstop Purchasers exercising the Default
Purchase Right shall be increased proportionately to reflect the reallocation of
the Defaulting Backstop Purchaser’s Commitment Percentage among the
Non-Defaulting Backstop Purchasers exercising the Default Purchase Right (such
that the total Commitment Percentage for the Non-Defaulting Backstop Purchasers,
plus the percentage of Default Shares, if any, allocated to a third party in
accordance with Section 2(a)(ii), shall always equal 100%).

(b) Commitment Premium.

(i) On the basis of the representations and warranties herein contained, on the
Effective Date the Company shall pay to the Non-Defaulting Backstop Purchasers
an aggregate amount equal to $12,425,000 (the “Commitment Premium”) to
compensate the Backstop Purchasers for this equity commitment and the related
costs (including the opportunity costs) incurred hereby, subject to the entry of
the Approval Order. The Commitment Premium shall be paid in U.S. dollars, by
wire transfer of immediately available funds to the accounts specified by the
Backstop Purchasers to the Company (such accounts to be provided no less than
two Business Days prior to the date of such payment), provided, however, that no
Commitment Premium will be payable to a Backstop Purchaser that is in material
breach of its obligations under this Agreement, including a Defaulting Backstop
Purchaser. The Commitment Premium shall be allocated among and paid to each
Non-Defaulting Backstop Purchaser in accordance with its Commitment Percentage
(as such Commitment Percentage may have been adjusted or reallocated pursuant to
this Agreement). The Commitment Premium will be nonrefundable when paid.

(ii) Subject to the entry of the Approval Order, the Company shall pay to the
Non-Defaulting Backstop Purchasers the Commitment Premium in U.S. dollars, by
wire transfer of immediately available funds to the accounts specified by the
Backstop Purchasers to the Company (such accounts to be provided no less than
two Business Days prior to the date of such payment) within two Business Days
after the earlier of: (A) the termination of this Agreement, if this Agreement
is terminated for any reason by any person other than pursuant to
Section 10(d)(ii); or (B) the entry of an order by the Bankruptcy Court
approving an Alternative Transaction, if none of the Backstop Purchasers is in
material breach of its obligations under this Agreement (other than (x) a breach
by a Defaulting Backstop Purchaser if the Non-Defaulting Backstop Purchasers or
any other Persons have agreed to or arranged for the purchase of all the Default
Shares or (y) a breach by a Backstop Purchaser of its obligation pursuant to
Section 6 in connection with such Backstop Purchaser participating or seeking to
participate (an “Alternative Financing Breach”) in a capital raising transaction
that does not contemplate or is inconsistent with the Rights Offering (an
“Alternative Transaction”)), and provided that in connection with an Alternative
Financing Breach the Commitment Premium shall only be payable to those Backstop
Purchasers not then in breach and only based on such Backstop Purchaser’s
Commitment Percentage prior to reallocating the Commitment Percentage of the
breaching Backstop Purchasers, unless those Backstop Purchasers not then in
breach have agreed to such reallocation with the Company (regardless of whether
the Company or a Backstop Purchaser terminates this Agreement). The Commitment
Premium shall be allocated between and paid to each Non-Defaulting Backstop
Purchaser in accordance with its Commitment Percentage (as such Commitment
Percentage may have been adjusted or reallocated pursuant to this Agreement).
The Commitment Premium will be nonrefundable when paid.

 

6



--------------------------------------------------------------------------------

(iii) For the avoidance of doubt, if the Commitment Premium is paid pursuant to
Section 2(b)(i), it shall not be payable pursuant to Section 2(b)(ii), and if
the Commitment Premium is paid pursuant to Section 2(b)(ii), it shall not be
payable pursuant to Section 2(b)(i).

(c) Transaction Expenses. Except as otherwise provided herein the Company will
reimburse or pay, as the case may be, the documented fees and expenses
reasonably incurred by the Backstop Purchasers with respect to the negotiation,
documentation and execution of the transactions and agreements contemplated by
the Original Commitment Agreement, this Agreement, the Ancillary Agreements and
the Plan (the “Transactions”) and the enforcement, attempted enforcement or
preservation of any rights or remedies contemplated hereunder and by the
Bankruptcy Cases or CCAA Proceeding, including the filing fee, if any, required
by the HSR Act and expenses related thereto, any other merger control filings
and approvals required by Law related to the placement of shares with the
Backstop Purchasers and expenses related thereto, all Bankruptcy Court and other
judicial and regulatory proceedings related to the Transactions, including, but
not limited to all reasonable and documented fees, expenses and costs relating
to the CCAA Proceeding or any other insolvency proceeding related to or
involving CSA Canada, and including all reasonable and documented fees and
expenses of Akin Gump Strauss Hauer & Feld LLP, Davis Polk & Wardwell LLP and
OHorizons LLC, along with the other counsel and other parties identified on
Schedule II, together with the reasonable and documented fees and expenses of
any other professionals to be retained by the Backstop Purchasers with the prior
approval of the Company (which approval shall not be unreasonably withheld) in
connection with the Transactions (collectively, “Transaction Expenses”). The
Transaction Expenses related to reasonable and documented fees and expenses of
the professionals and advisors for the Backstop Purchasers shall be payable by
the Company as follows: (i) within ten days of presentation of an invoice
approved by the Backstop Purchasers, 80% of the Transaction Expenses set forth
on such invoice will be payable; and (ii) the remaining 20% of the Transaction
Expenses set forth on such invoice will be payable at the end of the quarter in
which such invoice was presented, in each case without Bankruptcy Court review
or further Bankruptcy Court order, whether or not the transactions contemplated
hereby are consummated; provided, however, that (i) all Transaction Expenses
outstanding as of the date the Approval Order is entered shall be paid promptly
upon entry of the Approval Order and (ii) all Transaction Expenses outstanding
on the Effective Date shall be paid on the Effective Date simultaneously with
the consummation of the Plan, the Rights Offering and the CCAA Plan. These
obligations are in addition to, and do not limit, the Company’s obligations
under Section 8. The provision of payment of the Transaction Expenses and the
Commitment Premium is an integral part of the Transactions, without which the
Backstop Purchasers would not have entered into this Agreement, and shall
constitute an administrative expense of the Debtors under sections 364(c)(1),
503(b) and 507(a)(2) of the Bankruptcy Code. For the avoidance of doubt, nothing
in this paragraph is intended to limit the Debtors’ obligations pursuant to the
Backstop Commitment Fees and Expenses Approval Order. The Company has determined
in the exercise of its fiduciary duties that the Transactions will provide a
meaningful and substantial benefit to the Debtors, their respective estates and
stakeholders, and the Bankruptcy Cases. In the event that the Approval Order is
not entered by the Bankruptcy Court because the Debtors elect to pursue an
Alternative Transaction, the Company shall support any application by the
Backstop Purchasers pursuant to section 503(b)(3) of the Bankruptcy Code to
obtain allowance and payment of any unpaid Transaction Expenses as an
administrative expense.

 

7



--------------------------------------------------------------------------------

(d) Deliverables on the Effective Date.

(i) Deliverables by the Company. On the Effective Date, the Company shall
deliver:

(A) to the Backstop Purchasers such number of Backstop Purchaser Shares and
Backstop Purchaser Warrants to be acquired by each Backstop Purchaser in
accordance with this Agreement, in book entry form, to the account of each
Backstop Purchaser (or to such other accounts as each Backstop Purchaser may
designate in accordance with this Agreement) and such other number of shares and
Warrants to be issued to the Backstop Purchasers as Claimholders pursuant to the
Plan and the Rights Offering Procedures;

(B) to the Backstop Purchasers cash in an amount equal to all Transaction
Expenses that remain unpaid as of the Effective Date;

(C) to the Backstop Purchasers the Commitment Premium in accordance with
Section 2(b) (to the extent not previously paid pursuant to the terms of this
Agreement);

(D) to the Backstop Purchasers a duly executed officer’s certificate pursuant to
the requirements of Section 7(a)(xi) herein;

(E) to the Backstop Purchasers an executed registration rights agreement in the
form attached hereto as Exhibit E (the “Registration Rights Agreement”);

(F) to the Backstop Purchasers executed nomination agreements between the
Company and each of (i) Oak Hill Advisors, L.P. or its affiliates, (ii) Barclays
Bank PLC or its affiliates, (iii) Silver Point Capital, L.P. or its affiliates
and (iv) the Independent Nomination Parties, in the applicable form attached
hereto as Exhibit F (collectively, the “Nomination Agreements”); and

(G) to the holders of Supporting Senior Notes (or to any other Person identified
in writing to the Company by any such holder) the Supporting Note Shares (pro
rata based on the amount of Supporting Senior Notes held by each such holder at
such time).

 

8



--------------------------------------------------------------------------------

(ii) Deliverables by the Backstop Purchasers. On the Effective Date:

(A) Each of the Backstop Purchasers shall deliver to the Company an executed
Registration Rights Agreement.

(B) Each of (i) Oak Hill Advisors, L.P. or its affiliates, (ii) Barclays Bank
PLC or its affiliates, (iii) Silver Point Capital, L.P. or its affiliates and
(iv) the Independent Nomination Parties shall deliver to the Company an executed
Nomination Agreement.

(C) Each of the Backstop Purchasers shall deliver to the Company duly executed
officer’s certificates pursuant to the requirements of Section 7(b)(ix) herein.

(e) Taxes. All Backstop Purchaser Shares will be delivered with any and all
issue, stamp, transfer or similar taxes or duties payable in connection with
such delivery duly paid by the Company to the extent required under the order of
the Bankruptcy Court confirming the Plan pursuant to section 1129 of the
Bankruptcy Code (such order, in form and substance Reasonably Satisfactory to
the Backstop Purchasers, the “Confirmation Order”) or applicable Law.

(f) Document Delivery. The documents to be delivered on the Effective Date by or
on behalf of the parties hereto and the Backstop Purchaser Shares will be
delivered at the offices of Akin Gump Strauss Hauer & Feld LLP, One Bryant Park,
New York, New York 10036.

(g) Backstop Purchaser Affiliates. Notwithstanding anything to the contrary in
this Agreement, the Backstop Purchasers, in their sole discretion, may designate
that some or all of the Backstop Purchaser Shares, Backstop Purchaser Warrants
or other shares or Warrants issued to the Backstop Purchasers be issued in the
name of, and delivered to, one or more of their affiliates, as long as such
issuance and delivery are in compliance with federal and state securities laws
and in accordance with the provisions in Section 12 herein.

(h) Supporting Senior Noteholders. The Supporting Senior Noteholders hereby
agree to exchange, on the Effective Date, Senior Notes in an aggregate principal
amount of $104,700,000 (the “Supporting Senior Notes”) for an aggregate of
4,563,095 Common Shares (the “Supporting Note Shares”) (pro rata based on the
amount of Supporting Senior Notes held by each such Supporting Senior Noteholder
at such time) in lieu of any cash distribution otherwise available under the
Plan to holders of Senior Noteholder Claims. As used herein, “Supporting Senior
Noteholders” means Barclays Bank PLC or its affiliates, Capital Research and
Management Company or its affiliates, Oak Hill Advisors, L.P. or its affiliates
and Silver Point Capital, L.P. or its affiliates and any transferee of any of
the foregoing in accordance with Section 6(a)(iii).

Section 3. Representations and Warranties of the Company. Except as set forth
(i) in the Disclosure Schedule attached as Schedule IV hereto (the “Disclosure
Schedule”), it being agreed that disclosure of any item in any section of the
Disclosure Schedule shall also be deemed disclosure with respect to any other
section of this Agreement to which the relevance of such item is reasonably
apparent on its face, or (ii) in, and reasonably apparent from, (x) the
Disclosure Statement or (y) any report, schedule, form or other document filed
with, or furnished to, the Commission since January 1, 2009 by the Company and
publicly available prior to the date of this Agreement and only as and to the
extent disclosed therein (other than any forward-looking disclosures set forth
in any risk factor section, any disclosures in any section relating to
forward-looking statements and any other similar disclosures included therein to
the extent they are primarily cautionary or forward-looking in nature), the
Company represents and warrants to the Backstop Purchasers that the statements
set forth in this Section 3 are true, correct and complete as of the date of
this Agreement and will be true, correct and complete as of the Effective Date,
except to the extent such statements are expressly made as of a specified date,
in which case they will be true, correct and complete as of such specified date.

 

9



--------------------------------------------------------------------------------

(a) Incorporation and Qualification. The Company and each of its direct and
indirect subsidiaries (each a “Subsidiary” and collectively, “Subsidiaries”) are
legal entities duly organized, validly existing and in good standing under the
Laws of their respective jurisdictions of organization, with the requisite power
and authority to own and lease their properties and conduct their business as
currently conducted, except to the extent the failure to be so qualified or in
good standing or to possess requisite power or authority, individually or in the
aggregate, has not had or would not reasonably be expected to have, a Material
Adverse Effect. The Company and each of its Subsidiaries are duly qualified as
foreign entities for the transaction of business and are in good standing under
the Laws of each other jurisdiction in which they own or lease properties or
conduct any business so as to require such qualification, except to the extent
the failure to be so qualified or in good standing, individually or in the
aggregate, has not had or would not reasonably be expected to have, a Material
Adverse Effect. The first amended and restated certificate of incorporation of
the Company, the current by-laws of the Company and the current certificates of
incorporation, by-laws or equivalent organizational documents of each of the
material Subsidiaries that have been requested by the Backstop Purchasers have
been provided to the Backstop Purchasers and reflect all amendments thereto and
are true, correct and complete.

(b) Corporate Power and Authority.

(i) The Company has the requisite power and authority to enter into, execute and
deliver this Agreement and, subject to the entry of the Approval Order and the
Confirmation Order (together, the “Court Orders”) and the expiration, or waiver
by the Bankruptcy Court, of the 14-day period set forth in Rules 6004(h)
and 3020(e) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
Rules”) respectively, to perform its obligations hereunder, including the
issuance of the Rights and Common Shares and Preferred Shares. The Company has
taken all necessary action required for the due authorization, execution,
delivery and performance by it of this Agreement and the Ancillary Agreements,
including the issuance of the Rights, Common Shares, Preferred Shares and
Warrants pursuant to the Plan and this Agreement, including the Backstop
Purchaser Shares and Backstop Purchaser Warrants, and the issuance of the Common
Shares upon exercise of the Warrants and conversion of the Preferred Shares.

(ii) When executed and delivered, the Company will have the requisite power and
authority to enter into, execute and deliver the Ancillary Agreements and the
Company will have taken all necessary actions required for the due
authorization, execution, delivery and, subject to the entry of the Court Orders
and the expiration, or waiver by the Bankruptcy Court, of the 14-day period set
forth in Bankruptcy Rules 6004(h) and 3020(e), respectively, performance of the
Ancillary Agreements.

 

10



--------------------------------------------------------------------------------

(iii) When executed and filed, the Company will have the requisite power and
authority to execute the Plan and to file the Plan with the Bankruptcy Court
and, subject to the entry of the Confirmation Order and the expiration, or
waiver by the Bankruptcy Court, of the 14-day period set forth in Bankruptcy
Rule 3020(e), to perform its obligations thereunder, and will have taken all
necessary actions required for the due authorization, execution, delivery and
performance by it of the Plan by the Effective Date.

(c) Execution and Delivery; Enforceability.

(i) This Agreement has been and the Ancillary Agreements will be duly and
validly executed and delivered by the Company, and, upon the entry of the
Approval Order and the expiration, or waiver by the Bankruptcy Court, of the
14-day period set forth in Bankruptcy Rule 6004(h), and assuming this Agreement
and the Ancillary Agreements will constitute valid and binding agreements of the
other parties hereto and thereto, each such document will constitute the valid
and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other Laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

(ii) The Plan will be duly and validly filed with the Bankruptcy Court by the
Company on the date hereof and, upon the entry of the Confirmation Order and the
expiration, or waiver by the Bankruptcy Court, of the 14-day period set forth in
Bankruptcy Rule 3020(e), will constitute the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms. The CCAA
Plan was duly and validly filed with the Canadian Bankruptcy Court by CSA Canada
on March 12, 2010, and, upon entry of the Sanction Order, will constitute the
valid and binding obligation of CSA Canada enforceable against CSA Canada in
accordance with its terms.

(d) Authorized Capital Stock. On the Effective Date, the authorized capital
stock of the Company will consist of (i) 190,000,000 shares of New Common Stock
and (ii) 10,000,000 shares of preferred stock, par value $0.001 per share (of
which 2,000,000 shares shall be designated as Convertible Preferred Stock), and
the outstanding capital stock of the Company will consist of 17,486,990 Common
Shares, 1,000,000 Preferred Shares, such number of Common Shares and Preferred
Shares issued as restricted stock pursuant to the Modified Executive Incentive
Plan, and such number of Common Shares, if any, issued pursuant to Section 1(c).
In addition, on the Effective Date, 2,419,753 Common Shares shall be reserved
for issuance upon exercise of the Warrants, 780,566 Common Shares shall be
reserved for issuance upon exercise of options granted pursuant to the Modified
Executive Incentive Plan, 780,566 Common Shares shall be reserved for future
issuance to Company management and 4,290,788 Common Shares shall be reserved for
issuance upon conversion of the Preferred Shares. Except as it will be provided
by the Plan and any agreements and other documents entered into or adopted by
the Company in accordance with the Plan and as required by Law, as of the
Effective Date, neither the Company nor any of its Subsidiaries will be a party
to or otherwise bound by or subject to any outstanding option, warrant, call,
subscription or other right (including any preemptive right), agreement or
commitment which (i) obligates the Company or any of its Subsidiaries to issue,
deliver, sell or transfer or repurchase, redeem or otherwise acquire, or cause
to be issued, delivered, sold or transferred or repurchased, redeemed or
otherwise acquired, any shares of the capital stock of, or other equity or
voting interests in, the Company or any security convertible or exercisable for
or exchangeable into any capital stock of, or other equity or voting interest in
the Company, (ii) obligates the Company or any of its Subsidiaries to issue,
grant, extend or enter into any such option, warrant, call, right, security,
commitment, contract, arrangement or undertaking, (iii) restricts the transfer
of any shares of capital stock of the Company or (iv) relates to the voting of
any shares of capital stock of the Company.

 

11



--------------------------------------------------------------------------------

(e) Subsidiaries and Joint Ventures. The Disclosure Schedule sets forth as of
the date of this Agreement a true and complete list of: (i) each Subsidiary of
the Company; and (ii) each other entity in which the Company or any of its
Subsidiaries owns any capital stock, membership interest, partnership interest,
joint venture interest or other equity or voting interest (each such entity a
“Joint Venture”). For each Subsidiary, the Disclosure Schedule sets forth all of
the issued and outstanding equity interests of such Subsidiary and the ownership
thereof. For each Joint Venture, the Disclosure Schedule sets forth the equity
interests of such Joint Venture owned directly or indirectly by the Company
(including the identity of such owner) and, to the Knowledge of the Company, the
other outstanding equity interests of such Joint Venture and the ownership
thereof. Except for the capital stock of, or other equity or voting interests in
its Subsidiaries or Joint Ventures, the Company does not own, directly or
indirectly, any equity, membership interest, partnership interest, joint venture
interest, or other equity or voting interest in, or any interest convertible
into, exercisable or exchangeable for any of the foregoing, nor is it under any
current or prospective obligation to form or participate in, provide funds to,
make any loan, capital contribution, guarantee, credit enhancement or other
investment in, or assume any liability or obligation of, any person.

(f) Issuance. Subject to the approval of this Agreement by the Bankruptcy Court,
the issuance of the Rights, Common Shares, Preferred Shares and Warrants
pursuant to the Plan and this Agreement, including the Backstop Purchaser
Shares, Backstop Purchaser Warrants and the Supporting Note Shares, and the
issuance of the Common Shares upon exercise of the Warrants and conversion of
the Preferred Shares, have been duly and validly authorized and, when such
shares are issued and delivered in accordance with the terms thereof, will be
duly and validly issued, fully paid and non-assessable, and free and clear of
all Liens, pre-emptive rights, rights of first refusal, subscription and similar
rights.

(g) No Conflict. Subject to the entry of the Court Orders and the expiration, or
waiver by the Bankruptcy Court, of the 14-day period set forth in Bankruptcy
Rules 6004(h) and 3020(e), as applicable, the issuance of the Rights, Common
Shares, Preferred Shares and Warrants pursuant to the Plan and this Agreement,
including the Backstop Purchaser Shares, Backstop Purchaser Warrants and the
Supporting Note Shares, and the issuance of the Common Shares upon exercise of
the Warrants and conversion of the Preferred Shares and the consummation of the
other Transactions; the execution and delivery (or, with respect to the Plan,
the filing) by the Company of this Agreement, the Ancillary Agreements and the
Plan; and compliance by the Company with all of the provisions hereof and
thereof: (i) will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under (with or without
notice or lapse of time, or both), or, except as provided in the Plan, result in
the acceleration of, or the creation of any Lien or give rise to any termination
rights under, any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries is bound or to which
any of the property or assets of the Company or any of its Subsidiaries is
subject, (ii) will not result in any violation of the provisions of (A) the
certificate of incorporation or by-laws or equivalent organizational documents
of the Subsidiaries or (B) the Amended and Restated Certificate of Incorporation
or the By-Laws from and after the Effective Date, and (iii) will not result in
any violation of, or any termination or impairment of any rights under any Law
or Order of any Governmental Authority having jurisdiction over the Company or
any of its Subsidiaries or any of their properties, except in any such case
described in subclause (i) or (iii) as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(h) Consents and Approvals. Subject to the representations and warranties made
by the Backstop Purchasers in this Agreement being true and correct, no consent,
approval, authorization, order, registration or qualification of or with any
Governmental Authority having jurisdiction over the Company or any of its
Subsidiaries or any of their properties is required for the issuance of the
Rights, Common Shares, Preferred Shares and Warrants pursuant to the Plan and
this Agreement, including the Backstop Purchaser Shares, Backstop Purchaser
Warrants and the Supporting Note Shares, and the issuance of the Common Shares
upon exercise of the Warrants and conversion of the Preferred Shares, the
consummation of the Rights Offering by the Company and the execution and
delivery by the Company of this Agreement, the Registration Rights Agreement or
the Plan or the performance of and compliance by the Company with all of the
provisions hereof and thereof and the consummation of the Transactions, except
(i) the entry of the Court Orders and the expiration, or waiver by the
Bankruptcy Court, of the 14-day period set forth in Bankruptcy Rules 6004(h) and
3020(e), as applicable, (ii) any required filings with respect to and the
expiration or termination of the waiting period under the Hart-Scott-Rodino
Antitrust Act (the “HSR Act”) relating to the placement of Common Shares and
Preferred Shares with the Backstop Purchasers, (iii) any other merger control
filings and approvals required by Law relating to the placement of Common Shares
and Preferred Shares with the Backstop Purchasers, (iv) the filing with the
Secretary of State of the State of Delaware of the Amended and Restated
Certificate of Incorporation to be applicable to the Company from and after the
Effective Date, (v) the filing with the Secretary of State of the State of
Delaware of the Certificate of Designations or (vi) such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws, in connection with the distribution of Rights or
the issuance and/or purchase of the Common Shares and Preferred Shares, and
except to the extent the absence of any such consent, approval, authorization,
order, registration or qualification, individually or in the aggregate, has not
had or would not reasonably be expected to have, a Material Adverse Effect.

(i) Arm’s Length. The Company acknowledges and agrees that the Backstop
Purchasers are acting solely in the capacity of arm’s length contractual
counterparties to the Company with respect to the Transactions (including in
connection with determining the terms of the offering) and not as financial
advisors or fiduciaries to, or agents of, the Company or any other person.
Additionally, the Backstop Purchasers are not advising the Company or any other
person as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction. The Company shall consult with its own advisors concerning such
matters and shall be responsible for making its own independent investigation
and appraisal of the Transactions, and the Backstop Purchasers shall have no
responsibility or liability to the Company with respect thereto. Any review by
the Backstop Purchasers of the Company, the Transactions or other matters
relating to the Transactions will be performed solely for the benefit of the
Backstop Purchasers and shall not be on behalf of the Company.

 

13



--------------------------------------------------------------------------------

(j) Financial Statements. The consolidated financial statements and the related
notes thereto of the Company and its consolidated Subsidiaries included or
incorporated by reference in the Disclosure Statement (such financial
statements, together with the related notes thereto, the “Financial Statements”)
and the documents filed or to be filed through the Effective Date under the
Exchange Act with the Commission since January 1, 2009 (the “Commission
Documents”), comply or will comply in all material respects with the applicable
requirements of the Exchange Act and the Bankruptcy Code, as applicable, and
present fairly or will present fairly in all material respects the consolidated
financial position of the Company and its Subsidiaries as of the dates indicated
therein and the consolidated results of their operations and the changes in
their cash flows for the periods specified therein; such Financial Statements
have been prepared in conformity with generally accepted accounting principles
in the United States (“GAAP”) applied on a consistent basis throughout the
periods covered thereby (subject to year-end audit adjustments and except as
disclosed in the notes thereto, all of which, when taken as a whole, would not
reasonably be expected to result in a Material Adverse Effect). The Financial
Statements have been derived from the accounting records of the Company and its
Subsidiaries. Notwithstanding the foregoing, the Backstop Purchasers acknowledge
that the financial position of the Company reflected in the financial
information included or incorporated by reference in the Disclosure Statement
and the Commission Documents does not reflect implementation of “fresh start”
accounting pursuant to Statement of Position 90-7, “Financial Reporting by
Entities in Reorganization Under the Bankruptcy Code” by the American Institute
of Certified Public Accountants.

(k) No Undisclosed Liabilities . As of the date hereof, none of the Company or
any of its Subsidiaries has any liabilities, whether absolute, accrued,
contingent or otherwise, except as set forth on the Disclosure Schedule and
except (i) as set forth in the Company’s condensed consolidated balance sheet
and notes thereto as of September 30, 2009, (ii) incurred in the ordinary course
of business and not in breach of this Agreement since the date of such balance
sheet, (iii) for fees and expenses incurred in connection with the Bankruptcy
Cases and disclosed to the Bankruptcy Court, (iv) executory obligations required
to be performed after the date of this Agreement under any Contract to which the
Company or any Subsidiary is a party, (v) as set forth in the schedules of
assets and liabilities and statements of financial affairs filed by the Debtors
with the Bankruptcy Court on October 2, 2009, or (vi) liabilities that are not,
individually or in the aggregate material to the Company and its Subsidiaries,
taken as a whole.

(l) Accounting Controls. The Company maintains a system of internal accounting
controls (as such term is defined in Rule 13a-15 under the Exchange Act)
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

14



--------------------------------------------------------------------------------

(m) Commission Documents. The Commission Documents filed prior to the date of
this Agreement, when they became effective or were filed with the Commission, as
the case may be, or, if amended prior to the date hereof, when they were so
amended, conformed in all material respects to the requirements of the Exchange
Act. None of such Commission Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. Any future documents, when such documents
are filed with the Commission will conform in all material respects to the
requirements of the Exchange Act, and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

(n) Disclosure Statement; Other Information.

(i) The Disclosure Statement and any further documents incorporated by reference
in the Disclosure Statement or any future amendments thereto, in each case, when
such documents are filed with the Bankruptcy Court will be in form and substance
Reasonably Satisfactory to the Backstop Purchasers and will conform in all
material respects to the requirements of the Bankruptcy Code and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the Company is not making any representation or warranty about any
statements (including with respect to the accuracy thereof) included in such
Disclosure Statement and other documents at the request of any third parties in
interest (other than the Debtors, their affiliates and their representatives) in
the chapter 11 cases.

(ii) The projections that have been prepared and made available to the Backstop
Purchasers by the Debtors or any of their respective representatives have been
and shall be prepared in good faith based upon reasonable assumptions at the
time made, and as of the date when such projections were delivered to the
Backstop Purchasers, the Debtors did not have any knowledge of any material fact
or information that would lead them (or any one of them) to believe that such
assumptions are incorrect or misleading in any material respect (it being
understood and acknowledged by the Backstop Purchasers that projections are
subject to uncertainties and contingencies and that actual results may differ in
a material respect from such projections).

(o) Absence of Certain Changes. Since September 30, 2009, other than as
disclosed in the Commission Documents or the Disclosure Schedule:

(i) no event, fact or circumstance has occurred which has, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect;

(ii) there has not been any dividend or distribution of any kind declared, set
aside for payment, paid or made by the Company on any class of capital stock;
and

(iii) there has not been any material change with respect to the accounting
policies or procedures of the Company except as required by law or changes in
GAAP.

 

15



--------------------------------------------------------------------------------

(p) No Violation or Default.

(i) The Company and each of its Subsidiaries are in compliance with their
respective charter and by-laws or equivalent organizational documents.

(ii) Neither the Company nor any of its Subsidiaries is: (A) except as a result
of the Bankruptcy Cases, in default, and no event has occurred that, with notice
or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries is subject; or
(B) in violation of any Law or Order of any Governmental Authority, except, in
the case of clauses (A) and (B) above, for any such default or violation that
does not or would not, individually or in the aggregate, have a Material Adverse
Effect.

(iii) The Company and each of its Subsidiaries are in compliance with the
Foreign Corrupt Practices Act of 1977, as amended, or any rules or regulations
thereunder, or any comparable foreign Law or statute, except for such violations
or noncompliance that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(q) Legal Proceedings. Except as described in the Disclosure Schedule or the
Commission Documents, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
any of its Subsidiaries is a party or to which any property of the Company or
any of its Subsidiaries is the subject that, if decided against the Company or
any of its Subsidiaries, would reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect. To the Knowledge of the Company,
there is no threat by any governmental or regulatory authority or by others of
any investigation, action, suit or proceeding against the Company or any of its
Subsidiaries, except for such threats that have not had and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. There is no injunction, order, judgment or decree imposed upon the
Company or any of its Subsidiaries or upon the assets of the Company or any of
its Subsidiaries, except for such injunctions, orders, judgments or decrees that
have not had and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

(r) Title to Intellectual Property.

(i) The Company and its Subsidiaries own or possess adequate rights in all
Intellectual Property used in the conduct of their respective businesses now
conducted, except where the failure to own or possess any such rights would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(ii) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, all active and registered trademarks and
service marks, active patents, and patent applications, and active copyrights
owned by the Company or its Subsidiaries are valid and enforceable.

 

16



--------------------------------------------------------------------------------

(iii) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (A) all active patent applications and
active patents owned by the Company or its Subsidiaries are currently in
compliance with all formal legal requirements to keep such patent applications
and patents active (including, where applicable, the timely submission of all
filing fees, maintenance fees, and taxes), except to the extent any such patent
applications or patents are intended by the Company or its Subsidiaries to be
abandoned or allowed to lapse in the ordinary course of their respective
businesses, and (B) no such patent application or issued patent is currently the
subject of an inter partes or reexamination proceeding in the U.S. Patent Office
or any foreign patent office, as applicable, or any other third party
challenges.

(iv) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, neither the Company nor any of its
Subsidiaries: (A) are infringing, misappropriating, or violating, or otherwise
in conflict with any other person’s Intellectual Property, and (B) has ever
received any written notice alleging any such infringement, misappropriation,
violation or conflict (to the extent that any such allegation remains unresolved
by agreement or by lapse of time), nor does the Company or any of its
Subsidiaries know of any basis for any such claim.

(v) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, no Person has interfered with, infringed
upon, misappropriated, or violated, or otherwise come into conflict with the
Intellectual Property owned by or exclusively licensed to the Company or any of
its Subsidiaries.

(vi)(A) Schedule 3(r)(vi)(A) of the Disclosure Schedules sets forth the
following Intellectual Property owned by the Company or its Subsidiaries that is
material to their respective businesses as now conducted: (I) all patents and
patent applications; (II) trademark and service mark registrations and
applications; (III) copyright registrations and applications; and (IV) domain
name registrations; and (B) Schedule 3(r)(vi)(B) of the Disclosure Schedules
sets forth all agreements and licenses under which the Company or any of its
Subsidiaries is using any Intellectual Property owned by any third party or has
granted to any third party to use the Company’s or Subsidiary’s Intellectual
Property, which agreements and licenses are material to their respective
businesses as now conducted (but excluding any licenses of commercial software).

(s) Investment Company Act. As of the date hereof, the Company is not and, after
giving effect to the offering and sale of the Common Shares and Preferred
Shares, will not be an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, and the rules and regulations of the Commission
thereunder.

(t) Licenses and Permits. The Company and its Subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate Governmental Authority that are
necessary for the ownership or lease of their respective properties or the
conduct of their respective businesses as described in the Disclosure Statement
and the Commission Documents, except where the failure to possess or make the
same would not, individually or in the aggregate, have a Material Adverse
Effect.

 

17



--------------------------------------------------------------------------------

(u) Compliance With Environmental Laws. Except as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
as disclosed in the Commission Documents or the Disclosure Schedule, the Company
and its Subsidiaries (i) since December 23, 2004, have been and are in
compliance with all Environmental Laws; (ii) have received and are in compliance
with all permits, licenses, certificates, or other approvals required of them
under Environmental Laws to conduct their respective businesses or occupy their
respective facilities; (iii) have not received written notice of any actual or
potential liability for the investigation or remediation of any disposal, spill
or other release of Hazardous Materials or other violation or alleged violation
of Environmental Laws, (iv) have not treated, recycled, stored, disposed of or
arranged for the disposal of, transported, handled, or released any Hazardous
Materials at, above, under, or from any Owned Real Property, any real property
subject to a Real Property Lease, or any real property formerly owned, leased,
or operated by the Company or its Subsidiaries, in each case, that requires
investigation, cleanup, remediation or other response action by the Company or
any of its Subsidiaries under any Environmental Laws or that otherwise would
reasonably be expected to result in liability to the Company or any of its
Subsidiaries under any Environmental Laws; (v) do not have knowledge of any
Hazardous Materials present at or about any Owned Real Property, any real
property subject to a Real Property Lease, or any real property formerly owned,
leased, or operated by the Company or its Subsidiaries in an amount or condition
that would reasonably be expected to result in liability to the Company or any
of its Subsidiaries under any Environmental Laws; (vi) do not have knowledge of
any facts, events or conditions relating to any Owned Real Property, any real
property subject to a Real Property Lease, or any real property formerly owned,
leased, or operated by the Company or its Subsidiaries, in each case, that will
prevent continued compliance with Environmental Laws or give rise to any
liabilities under Environmental Laws; and (vii) have not expressly assumed or
retained by contract any liabilities or obligations under any Environmental
Laws. Other than with respect to the representations in Section 3(w)(ii) and
Section 3(z), this Section 3(u) contains the exclusive representations of the
Company concerning any matters arising under Environmental Laws.

(v) Compliance With ERISA.

(i) The Company does not sponsor, maintain or contribute to or have any
obligation to sponsor, maintain or contribute to, or have any direct or indirect
liability, whether contingent or otherwise, with respect to any material plan,
program, arrangement or agreement that is a pension, profit-sharing, savings,
retirement, employment, consulting, severance pay, termination, executive
compensation, incentive compensation, deferred compensation, bonus, stock
purchase, stock option, phantom stock or other equity-based compensation,
change-in-control, retention, salary continuation, vacation, sick leave,
disability, death benefit, group insurance, hospitalization, medical, dental,
life (including all individual life insurance policies as to which the Company
is the owner, the beneficiary, or both), “cafeteria” or “flexible” benefit,
employee loan, educational assistance or fringe benefit plan, program,
arrangement or agreement, whether written or oral, that is subject to U.S. or
Canadian law (and not other foreign jurisdictions), including, without
limitation, any (A) “employee benefit plan” within the meaning of Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”);
(B) “pension plan” within the meaning of Section 1 of the Pension Benefits Act
(R.S.O 1990, C. P.8) (“PBA”); or (C) other employee benefit plans, agreements,
programs, policies, arrangements or payroll practices, whether or not subject to
ERISA (including any funding mechanism therefor now in effect or required in the
future as a result of the Transactions or otherwise) under which any current or
former officer, director, employee or leased employee (or their respective
beneficiaries) of the Company has any present or future right to benefits
(individually, a “Company Benefit Plan,” and collectively the “Company Benefit
Plans”).

 

18



--------------------------------------------------------------------------------

All references to “the Company” in this Section 3(v) shall refer to the Company
and its Subsidiaries.

All references to an “ERISA Affiliate” mean any employer that would be
considered a single employer with the Company under Sections 414(b), (c), (m) or
(o) of the Internal Revenue Code, as amended (the “Code”).

(ii) The Company does not sponsor, maintain, contribute or have any liability,
whether contingent or otherwise, with respect to, and has not within the last 6
years sponsored, maintained, contributed or had any liability, whether
contingent or otherwise, with respect to any Company Benefit Plan (including,
for such purpose, any “employee benefit plan,” within the meaning of
Section 3(3) of ERISA, which the Company previously maintained or contributed to
in the past that is subject to U.S. law), that is, or has been, (A) subject to
Title IV of ERISA or Section 412 or Section 430 of the Code, (B) maintained by
more than one employer within the meaning of Section 413(c) of the Code,
(C) subject to Sections 4063 or 4064 of ERISA, (D) a “multiemployer plan,”
within the meaning of Section 4001(a)(3) of ERISA (a “Multiemployer Plan”) or a
“multi-employer pension plan” within the meaning of Section 1(3) of the PBA,
except for the Canada Wide Industrial Pension Plan (“CWIPP”), provided that all
obligations and liabilities in respect of CWIPP are limited to the obligations
and liabilities set out in Article 32.16 of the CAW Local 27 collective
bargaining agreement or as set out in Article 25 of the United Steel Workers
Local 8748 collective bargaining agreement, (E) a “multiple employer welfare
arrangement” as defined in Section 3(40) of ERISA or similar arrangement not
administered by the Company which provides welfare benefits to any current or
former officer, director, employee (or their respective beneficiaries) of the
Company, or (F) an “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA and that is not intended to be qualified under
Section 401(a) of the Code.

(iii) Except as would not have a Material Adverse Effect on the Company, the
Company has no, and cannot reasonably be expected to have any, liability,
contingent or otherwise, with respect to any retirement, welfare or other
benefit plan, policy, program or arrangement (whether or not subject to ERISA
and whether or not payable during or following the service period of eligible
employees, consultants or service providers), which is now or previously has
been sponsored, maintained, contributed to, or required to be contributed to by
any ERISA Affiliate (other than the Company).

 

19



--------------------------------------------------------------------------------

(iv) Except in each case, as would not have, individually or in the aggregate, a
Material Adverse Effect on the Company, (A) each Company Benefit Plan has been
established and administered in accordance with its terms and in compliance with
the applicable provisions of ERISA, the Code and all other applicable Laws;
(B) with respect to each Company Benefit Plan, all reports, returns, notices and
other documentation that are required to have been filed with or furnished to
the Internal Revenue Service (the “IRS”), the United States Department of Labor
(“DOL”) or any other governmental entity, or to a custodian, trustee, the
participants or beneficiaries of such Company Benefit Plan have been filed or
furnished on a timely basis; (C) each Company Benefit Plan that is intended to
be qualified within the meaning of Section 401(a) of the Code is so qualified
and has received a favorable determination letter from the IRS (covering all
required tax Law changes, including, as applicable, the Economic Growth and Tax
Relief Reconciliation Act of 2001) to the effect that the Company Benefit Plan
satisfies the requirements of Section 401(a) of the Code and that its related
trust is exempt from taxation under Section 501(a) of the Code and there are no
facts or circumstances that could reasonably be expected to cause the loss of
such qualification or the imposition of any liability, penalty or tax under
ERISA, the Code or any other applicable Laws; (D) other than routine claims for
benefits, no liens, lawsuits or complaints to or by any person or governmental
entity have been filed against any Company Benefit Plan or the Company or
against any other person or party and to the Knowledge of the Company, no such
liens, lawsuits or complaints are contemplated or threatened with respect to any
Company Benefit Plan; (E) no individual who has performed services for the
Company has been improperly excluded from participation in any Company Benefit
Plan; and (F) there are no audits or proceedings initiated pursuant to the IRS
Employee Plans Compliance Resolution System (currently set forth in Revenue
Procedure 2008-50) or similar proceedings pending with the IRS, DOL or other
governmental entity with respect to any Company Benefit Plan.

(v) Except as would not reasonably be expect to have, individually or in the
aggregate, a Material Adverse Effect on the Company, for the Company Benefit
Plans that are subject to Title IV of ERISA, (A) as of January 1, 2009, as set
forth in the Watson Wyatt actuarial reports, the total accumulated benefits
determined in accordance with SFAS 35, on an aggregate basis, did not exceed the
market value of assets by more than $40,000,000 and (B) as of December 31, 2009,
as set forth in the Watson Wyatt actuarial report, the total projected benefit
obligation determined in accordance with SFAS 87, on an aggregate basis, did not
exceed the fair value of the plans’ assets by more than $71,000,000. For each
Company Benefit Plan, other than CWIPP, that is subject to the PBA (each a
“Canadian Pension Plan”), the amount of “going concern unfunded liability” or
“solvency deficiency” as defined under the PBA and the amount of the “wind up
liability” as described in Regulation 909 under the PBA, as set forth in the
most recently filed actuarial report is set forth on the Disclosure Schedule.

(vi) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, there has been no “reportable event,” as that
term is defined in Section 4043 of ERISA and the regulations thereunder, with
respect to any Title IV Plan that would require the giving of notice or any
event requiring disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA where
such notice or disclosure has not been so provided and neither the execution and
delivery of this Agreement nor the consummation of the Transactions will
constitute a reportable event.

 

20



--------------------------------------------------------------------------------

(vii) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, (A) the Company has not, within the last six
years, terminated any Title IV Plan or any Canadian Pension Plan pursuant to
which all liabilities have not been satisfied in full or incurred any
outstanding liability under Section 4062 of ERISA to the Pension Benefit
Guaranty Corporation (the “PBGC”), to the Pension Benefits Guarantee Fund
(“PBGF”) under the PBA, or to a trustee appointed under Section 4042 of ERISA,
(B) all premiums due the PBGC in accordance with Law or agreement with the PBGC
and the PBGF with respect to the Title IV Plans or Canadian Pension Plans have
been paid, (C) the Company has not filed and does not expect to file a notice of
intent to terminate any Title IV Plan or Canadian Pension Plan and has not
adopted any amendment to treat such Title IV Plan or Canadian Pension Plan as
terminated, (D) neither the PBGC nor the Superintendent of Financial Services
(Ontario) has instituted, or, to the Knowledge of the Company, threatened to
institute, proceedings to treat any Title IV Plan or Canadian Pension Plan as
terminated, and (E) no event has occurred or circumstance exists that may
constitute grounds under Section 4042 of ERISA or a provision of the PBA for the
termination of, or the appointment of a trustee to administer, any Title IV Plan
or Canadian Pension Plan.

(viii) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, the Company has not, at any time, withdrawn from
a Multiemployer Plan in a “complete withdrawal” or a “partial withdrawal” as
defined in Sections 4203 and 4205 of ERISA so as to result in an outstanding
liability, contingent or otherwise (including, without limitation, the
obligations pursuant to an agreement entered into in accordance with
Section 4204 of ERISA), of the Company. If, as of the date hereof and as of the
Effective Date, the Company were to withdraw from all Multiemployer Plans to
which the Company has contributed or been obligated to contribute, the Company
would incur no material liabilities to such plans under Title IV of ERISA. To
the Knowledge of the Company, with respect to each Company Benefit Plan that is
a Multiemployer Plan and except as would not have, individually or in the
aggregate, a Material Adverse Effect to the Company, (A) no such Multiemployer
Plan has been terminated or has been in reorganization under ERISA so as to
result, directly or indirectly, in any liability, contingent or otherwise, of
the Company under Title IV of ERISA; (B) no proceeding has been initiated by any
person (including the PBGC) to terminate any such Multiemployer Plan; and (C) no
such Multiemployer Plan is in endangered or critical status, with the meaning of
Section 305 of ERISA, or could reasonably be expected to be in endangered or
critical status absent relief afforded by the Worker, Retiree, and Employer
Recovery Act of 2008 or Law.

(ix) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, neither the Company nor any organization to which
the Company is a successor or parent corporation, within the meaning of
Section 4069(b) of ERISA, has engaged in any transaction described in Sections
4069 or 4212(c) of ERISA.

(x) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, neither the Company nor any other “party in
interest” or “disqualified person” with respect to any Company Benefit Plan has
engaged in a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code involving such Company Benefit
Plan which, individually or in the aggregate, could reasonably be expected to
subject the Company to a tax or penalty imposed by Section 4975 of the Code or
Sections 501, 502 or 510 of ERISA and no fiduciary has any liability for breach
of fiduciary duty (as determined under ERISA or PBA) or any other failure to act
or comply with the requirements of ERISA, the Code or any other applicable Laws
in connection with the administration or investment of the assets of any Company
Benefit Plan.

 

21



--------------------------------------------------------------------------------

(xi) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, all liabilities or expenses of the Company in
respect of any Company Benefit Plan (including workers compensation) that have
not been paid, have been properly accrued on the Company’s most recent financial
statements in compliance with GAAP. Except as would not have, individually or in
the aggregate, a Material Adverse Effect on the Company, all contributions
(including all employer contributions and employee salary reduction
contributions) or premium payments required to have been made under the terms of
any Company Benefit Plan, or in accordance with applicable Law, as of the date
hereof have been timely made or reflected on the Company’s financial statements
in accordance with GAAP.

(xii) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, the Company has no obligation to provide or make
available any post-employment benefit under any Company Benefit Plan that is a
“welfare plan” (which for U.S. purposes, shall be as defined in Section 3(1) of
ERISA, and which for all other purposes, shall be any Company Benefit Plan that
does not provide for pension benefits) (“Welfare Plan”) for any current or
former officer, director, employee, leased employee, consultant or agent (or
their respective beneficiaries) of the Company, except as may be required under
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(otherwise referred to as “COBRA”).

(xiii) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, none of the Canadian Pension Plans requires a
retroactive increase in contributions, premiums or payments.

(xiv) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, neither the execution and delivery of this
Agreement nor the consummation of the Transactions will (either alone or in
combination with another event) (A) result in any payment becoming due, or
increase the amount of any compensation due, to any current or former officer,
director, employee, leased employee, consultant or agent (or their respective
beneficiaries) of the Company; (B) increase any benefits otherwise payable under
any Company Benefit Plan; (C) result in the acceleration of the time of payment
or vesting of any such compensation or benefits; (D) result in a non-exempt
“prohibited transaction” within the meaning of Section 406 of ERISA or
Section 4975 of the Code or (E) result in the payment of any amount that could,
individually or in combination with any other such payment, constitute an
“excess parachute payment,” as defined in Section 280G(b)(1) of the Code.

(xv) No more than 11 current or former officers, directors, employees, leased
employees, consultants or agents (or their respective beneficiaries) have a
right to receive a gross-up payment from the Company with respect to any excise
or additional taxes that may be imposed upon such individual pursuant to
Section 4999 of the Code.

(xvi) Each Company Benefit Plan that is a “nonqualified deferred compensation
plan” within the meaning of Section 409A(d)(1) of the Code (a “Nonqualified
Deferred Compensation Plan”) and any benefit thereunder, in each case that is
subject to Section 409A of the Code, (A) has been operated in compliance with
Section 409A of the Code since January 1, 2005, based upon a good faith
interpretation of (1) Section 409A of the Code and (2)(I) the final regulations
issued thereunder (the “Final Regulations”) or (II) Internal Revenue Service
Notice 2005-1 (clauses (1) and (2), together, the “409A Authorities”), and
(B) has complied with the Final Regulations as of the effective date thereof; in
each case, except as would not have, individually or in the aggregate, a
Material Adverse Effect on the Company.

 

22



--------------------------------------------------------------------------------

(xvii) The Company has made available to the Backstop Purchasers with respect to
each Company Benefit Plan, a true, correct and complete copy (or, to the extent
no such copy exists or the Company Benefit Plan is not in writing, an accurate
written description) thereof and, to the extent applicable: (A) the most recent
documents constituting the Company Benefit Plan and all amendments thereto,
(B) any related trust agreement or other funding instrument and all other
material contracts currently in effect with respect to such Company Benefit Plan
(including, without limitation, all administrative agreements, group insurance
contracts and group annuity contracts); (C) the most recent IRS determination
letter; (D) the most recent summary plan description, summary of material
modifications and any other related plan documents concerning the extent of
benefits provided under a Company Benefit Plan (other than individualized
benefits correspondence addressed directly to plan participants);
(E) (1) (i) the Form 5500 and attached schedules for 2008, or (ii) the most
recent actuarial valuation under the PBA and most recent Form 7, and (2) audited
financial statements; (F) for the last year, all correspondence with the IRS,
the DOL and any other governmental entity regarding the operation or the
administration of any Company Benefit Plan; and (G) a summary of the results of
all the discrimination tests for 2009.

(xviii) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, as of the date hereof, the Company had no legally
binding plan, contract or commitment to create any additional employee benefit
or compensation plans, policies or arrangements or, except as may be required by
Law, to modify any Company Benefit Plan.

(xix) With respect to each company employee benefit plan (other than a Company
Benefit Plan) that is subject to the Laws or applicable customs or rules of
relevant jurisdictions (each, a “Foreign Plan”), in each case except as would
not have, individually or in the aggregate, a Material Adverse Effect to the
Company: (A) each Foreign Plan is in and at all times has been administered in
compliance with applicable Law; (B) each Foreign Plan has been administered in
accordance with its terms; (C) there are no pending investigations by any
Governmental Authority involving any Foreign Plan, and no pending claims (except
for claims for benefits payable in the normal operation of the Foreign Plans),
suits or proceedings against any Foreign Plan or asserting any rights or claims
to benefits under any Foreign Plan; and (D) all liabilities with respect to each
Foreign Plan have been funded in accordance with the terms of such Foreign Plan
and applicable Law and have been properly reflected in the financial statements
of the Company.

 

23



--------------------------------------------------------------------------------

(w) Labor and Employment Matters.

(i) Except as set forth on the Disclosure Schedule, within the U.S., Canada,
Brazil, China, the Czech Republic, France, Germany, Italy, Mexico and Poland,
neither the Company nor any of its Subsidiaries is a party to or bound by any
material collective bargaining agreement or any material labor union contract,
nor are there any employees of the Company or any of its Subsidiaries
represented by a works council or a labor organization. Except as would not
have, individually or in the aggregate, a Material Adverse Effect to the
Company, within the U.S. or Canada, (A) there are no proceedings or, to the
Knowledge of the Company, activities by any labor union or labor organization to
organize any employees of the Company or any of its Subsidiaries or to compel
the Company or any of its Subsidiaries to bargain with any labor union or labor
organization; (B) there is no pending or, to the Knowledge of the Company,
threatened labor strike, lock-out, walkout, work stoppage, slowdown,
demonstration, leafleting, picketing, boycott, work-to-rule campaign, sit-in,
sick-out, or similar form of organized labor disruption (collectively, “Labor
Disruption”) and no Labor Disruption has occurred in the past three years;
(C) there is no pending or, to the Knowledge of the Company, threatened effort
by any labor union or any other person, entity, or organization to disrupt the
operations of the Company or any of its Subsidiaries through litigation,
administrative or regulatory action, and/or other employee-related or
coordinated or organized activity; (D) no union grievance or labor arbitration
demand or proceeding, or unfair labor practice charge or proceeding, whether or
not filed pursuant to a collective bargaining agreement, has been filed, is
pending or, to the Knowledge of the Company, has been threatened against the
Company or any of its Subsidiaries; (E) neither the Company nor any of its
Subsidiaries is a party to, or otherwise bound by, any consent decree with, or
citation by, any governmental entity relating to its current or former
employees, officers or directors, or employment practices; (F) currently and
within the past three years each person or entity classified by the Company or
any Subsidiary as an “independent contractor” is and was properly classified
under all governing Laws, and the Company and its Subsidiaries have fully and
accurately reported such independent contractors’ compensation on an IRS
Form 1099 or similar form when required to do so; (G) within the past two years,
neither the Company nor any of its Subsidiaries has incurred any liability or
obligation which remains unsatisfied under the Worker Adjustment and Retraining
Notification Act or any similar state or local laws regarding the termination or
layoff of employees or failed to provide the required notices with respect to
such terminations or layoffs.

(ii) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, the Company and each of its Subsidiaries are in
compliance with all applicable local, state, provincial, federal and foreign
laws and regulations in the U.S. or Canada relating to labor and employment,
including but not limited to Laws relating to discrimination, equal employment
opportunities, pay equity, disability, labor relations, hours of work, payment
of wages, immigration, workers’ compensation, benefits, working conditions and
occupational safety and health, family and medical leave, employee terminations,
and Laws and regulations regarding the hiring, promotion, assignment, and
termination of employees. Except as would not have, individually or in the
aggregate, a Material Adverse Effect on the Company, there are no complaints,
lawsuits, arbitrations, administrative proceedings, or other proceedings or
investigations pending or threatened against the Company or any of its
Subsidiaries relating to any such Laws in the U.S. or Canada brought by or on
behalf of any applicant for employment, any current or former employee, any
person alleging to be a current or former employee, any class of the foregoing,
or any government entity, relating to any such Law or regulation in the U.S. or
Canada, or alleging breach of any express or implied contract of employment or
wrongful termination of employment, or alleging any other discriminatory,
wrongful or tortuous conduct in connection with the employment relationship.
Except as would not have a Material Adverse Effect on the Company, in the
U.S. or Canada, the Company and its Subsidiaries have not misclassified any
employees, including as a temporary employee, leased employee, exempt employee,
or otherwise, and no individual has been improperly excluded from any Company
Benefit Plans.

 

24



--------------------------------------------------------------------------------

(iii) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, (A) the Company and each of its Subsidiaries are
and have been in compliance with Executive Order 11246, Section 503 of the
Rehabilitation Act of 1973, the Vietnam Era Veterans’ Readjustment Assistance
Act of 1974, and all implementing regulations, all as amended, with respect to
each Government Contract, and the Company and each of its Subsidiaries maintain
and comply with affirmative action plans in compliance with each of the
foregoing statutes and regulations; (B) the Company, its Subsidiaries and their
respective employees are not under, and have not been under for the past
5 years, administrative, civil, or criminal evaluation, investigation,
indictment or audit by any governmental entity with respect to any personnel
policy, affirmative action plan, or any alleged irregularity, misstatement or
omission arising under or relating to any Government Contract; (C) neither the
Company nor any of its Subsidiaries is conducting any internal investigation or
has made, in the past 5 years, a voluntary disclosure to the United States
government with respect to any personnel policy, affirmative action plan, or any
alleged irregularity, misstatement or omission arising under or relating to a
Government Contract; and (D) none of the Company, its Subsidiaries or any of
their employees has been suspended or debarred from doing business with the
United States government or any government contractor or is the subject of, or a
party to, a conciliation agreement or a finding of non-responsibility or
ineligibility for United States government contracting or subcontracting. For
purposes of this Section 3(w)(iii), “Government Contract” means any Contract to
which the Company or any of its Subsidiaries is a party, or by which any of them
are bound, the ultimate contracting party of which is a United States
governmental entity (including any subcontract with a prime contractor or other
subcontractor who is a party to any such Contract).

(iv) Except as would not have, individually or in the aggregate, a Material
Adverse Effect on the Company, the Company and each of its Subsidiaries are and
have been for the past five years in compliance with all applicable Laws in
Brazil, China, the Czech Republic, France, Germany, Italy, Mexico, Poland and
India relating to labor and employment, including but not limited to Laws
relating to discrimination, equal employment opportunities, disability, labor
relations, hours of work, payment of wages, immigration, workers’ compensation,
benefits, working conditions and occupational safety and health, family and
medical leave, employee terminations, proper classification of employees,
consultants, and independent contractors and payment of all taxes related
thereto, and Laws relating to hiring, promotion, assignment and termination of
employees.

(x) Insurance. The Disclosure Schedule sets forth a description of all insurance
maintained by or on behalf of the Company and its Subsidiaries as of the date
hereof. As of the date hereof, all premiums due and payable in respect of such
insurance have been paid. The Company reasonably believes that the insurance
maintained by or on behalf of the Company and its Subsidiaries is adequate in
all material respects. As of the date hereof, to the Knowledge of the Company,
neither the Company nor any of its Subsidiaries has received notice from any
insurer or agent of such insurer with respect to any material insurance policies
of the Company and its Subsidiaries of cancellation or termination of such
policies, other than such notices which are received in the ordinary course of
business or for policies that have expired on their terms, and except to the
extent that such cancellation or termination have not had and would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

25



--------------------------------------------------------------------------------

(y) No Broker’s Fees. Neither the Company nor any of its Subsidiaries is a party
to any contract, agreement or understanding with any person (other than this
Agreement and the Company’s agreement with Lazard Frères & Co. LLC, as approved
by a Court order dated September 11, 2009) that would give rise to a valid claim
against the Company or any of its Subsidiaries or the Backstop Purchasers for a
brokerage commission, finder’s fee or like payment in connection with the
Transactions.

(z) Product Liability. Except for matters which would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, neither
the Company nor any of its Subsidiaries has received any written notice relating
to any claim involving use of or exposure to any of the products (or any part or
component) designed, manufactured, serviced or sold, or services performed, by
the Company or any of its Subsidiaries, including for negligence, strict
liability, design or manufacturing defect, conspiracy, failure to warn, or
breach of express or implied warranties or merchantability or fitness for any
purpose or use, or from any alleged breach of implied warranties or
representations, or any alleged noncompliance with any applicable Laws
pertaining to products liability matters, including, without limitation,
relating to the presence or alleged presence of asbestos or asbestos containing
materials in such products.

(aa) No Registration Rights. Except as will be expressly provided in the
Registration Rights Agreement, no person will have the right to require the
Company or any of its Subsidiaries to register any of its respective capital
stock for sale under the Securities Act.

(bb) Real and Personal Property. The Disclosure Schedule contains a true,
accurate and complete list of the addresses of all (i) real property owned by
the Company or its Subsidiaries as of the Effective Date (“Owned Real
Property”), and (ii) real property leased by the Company or its Subsidiaries as
of the Effective Date (the “Real Property Leases”). The Company and its
Subsidiaries have fee title to all Owned Real Property material to its business
and good title to all other material tangible and intangible properties (other
than the intellectual property that is the subject of Section 3(r) owned by
them), in each case, free and clear of all mortgages, pledges, liens, security
interests, claims, restrictions, easements and other matters of record or
encumbrances of any kind (collectively, the “Liens”) except (A) for Permitted
Encumbrances, (B) for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted and as proposed to be
conducted or to utilize such properties for their intended purposes, and (C) for
such Liens that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. Unless rejected or
otherwise terminated prior to the Effective Date (in accordance with the Plan
and this Agreement), and except (AA) for Permitted Encumbrances, and (BB) for
such Liens that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, all of the Real
Property Leases and all material leases of personal property to which the
Company or any of its Subsidiaries is a party are and shall be in full force and
effect and enforceable by the Company or such Subsidiary in accordance with
their terms. None of the buildings and structures situated on or forming part of
the Owned Real Property or the operation or maintenance thereof, encroaches on
any property owned by others, and Owned Real Property and the current uses
thereof by the Company comply in all respects with applicable Laws, except for
such encroachments or noncompliance that have not had and would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. No Taking has been commenced or, to the Knowledge of the Company, is
contemplated with respect to all or any portion of, or for the relocation of
roadways providing access to, any Owned Real Property or any real property
subject to the Real Property Leases, which Taking or contemplated Taking would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

26



--------------------------------------------------------------------------------

(cc) Tax Matters.

(i) Except as it would not have, individually or in the aggregate, a Material
Adverse Effect, (A) the Company and each of its Subsidiaries have filed all Tax
Returns required to be filed by applicable Law prior to the date hereof, (B) all
such Tax Returns were true, complete and correct in all material respects and
filed on a timely basis (taking into account any applicable extensions), (C) the
Company and each of its Subsidiaries have paid all material amounts of Taxes
that are due, claimed or assessed by any taxing authority to be due for the
periods covered by such Tax Returns, other than any Taxes for which adequate
reserves disclosed in the footnotes of the audited financial statements of the
Company have been established or a claim has been filed in the Bankruptcy Cases,
and (D) all material adjustments of federal Tax liability of the Company and its
Subsidiaries resulting from completed audits or examinations have been reported
to appropriate state and local taxing authorities and all resulting Taxes
payable to state and local or province taxing authorities have been paid.
“Taxes” means any U.S. federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under section 59A of the Code),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not. In addition, for the Subsidiaries
organized in Mexico the term Taxes also includes but is not limited to the
federal, state and/or local income tax (impuesto sobre la renta), flat rate
business tax (Impuesto Empresarial a Tasa Única), value added tax (impuesto al
valor agregado), contributions to social security (contribuciones de seguridad
social, which includes INFONAVIT and SAR), profits /administrative revenues
(aprovechamientos), improvement assessments (contribuciones de mejora), duties
(derechos), products (productos), property tax (impuesto predial), and payroll
tax (impuesto sobre nóminas). “Tax Return” means any return, declaration,
report, claim for refund, or information return or statement relating to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof, including, where permitted or required, combined or consolidated
returns for any group of entities that include the Company or any Subsidiary.

(ii) There are no Liens relating to a material amount of Taxes upon the assets
of the Company or any Subsidiary, except Liens for Taxes not yet due or Taxes
being contested in good faith.

(iii) Except as it would not have, individually or in the aggregate, a Material
Adverse Effect, the Company and each of its Subsidiaries have complied (and
until the Effective Date shall comply) in all material respects with all
applicable Laws, rules, and regulations relating to the payment and withholding
of Taxes (including withholding and reporting requirements under sections 1441
through 1464, 3401 through 3406, 6041 and 6049 of the Code and similar
provisions under any other Laws) and have, within the time and in the manner
prescribed by Law, withheld from employee wages and paid to the proper
governmental authorities all material amounts required to be withheld and paid
over.

 

27



--------------------------------------------------------------------------------

(iv) The Company shall make available to the Backstop Purchasers on location
complete and accurate copies of all material Tax Returns and associated work
papers (including, all elections and schedules of the Company and its
Subsidiaries relating thereto, together with all written communications relating
thereto from any Governmental Authority, and the written response, if any, of
the Company or any of its Subsidiaries to that communication) filed by or on
behalf of the Company or any Subsidiary for all taxable years ending on or prior
to the Effective Date and for which the statute of limitations has not expired.

(v) Except as it would not have, individually or in the aggregate, a Material
Adverse Effect, no agreement as to indemnification for, contribution to, or
payment of Taxes exists between the Company or any Subsidiary, on the one hand,
and any other person, pursuant to any Tax sharing agreement and neither the
Company nor any Subsidiary has any liability for Taxes of any person under
Treasury Regulation section 1.1502-6 (or any similar provision of any state,
local or foreign Law).

(vi) The Company and each of its Subsidiaries have disclosed on their
U.S. federal income Tax Returns all positions taken therein that would
reasonably be expected to give rise to a substantial understatement of
U.S. federal income Tax within the meaning of section 6662 of the Code. Neither
the Company nor any Subsidiary has engaged in any reportable transactions that
were required to be disclosed pursuant to Treasury Regulation section 1.6011-4.

(vii) There are no circumstances existing which could result in the application
of either sections 78 to 80.04 of the Income Tax Act (Canada) or any equivalent
Tax legislation of any province of Canada to any Subsidiaries organized in
Canada and give rise to an adjustment for Tax purposes, except as would not
have, individually or in the aggregate a Material Adverse Effect.

(viii) The Company and each of its Subsidiaries have properly maintained the
documentation necessary to avoid penalties as to transfer pricing pursuant to
section 6662(e) of the Code and with respect to any Subsidiary organized in
Canada paragraphs 247(4)(a) to (c) of the Income Tax Act (Canada).

(dd) Office of Foreign Assets Control. None of the Company or any of its
Subsidiaries or, to the Knowledge of the Company, Joint Ventures or affiliates,
or any of their respective directors, officers, or employee is a Restricted
Party.

(ee) Material Contracts. As of the date hereof:

(i) True, correct and complete copies (other than pursuant to Clause (I), which
the parties agree are Material Contracts) of the following Contracts of the
Company and its Subsidiaries (excluding any Contract that has expired or
terminated in accordance with its terms and under which no party has any
continuing rights or obligations other than those Contracts that either party
thereto could reasonably claim has been extended or renewed as a result of the
course of conduct of the parties thereto) (the “Material Contracts”) have been
previously provided to the Backstop Purchasers and are available in the Dataroom
as of the date hereof, and a list of each such Contract (other than pursuant to
Clause (I), which the parties agree are Material Contracts) is set forth in the
Disclosure Schedule:

(A) Contracts that would be considered a material contract pursuant to
Item 601(b)(10) of Regulation S-K promulgated by the Commission, had the Company
been the registrant referred to in such regulation;

 

28



--------------------------------------------------------------------------------

(B) Contracts entered into after September 1, 2009 for (x) capital expenditures
or the acquisition or construction of fixed assets, or (y) mergers,
combinations, consolidations, reorganizations, restructurings,
recapitalizations, acquisitions or repurchases involving the Company or any of
its Subsidiaries, other than internal restructurings or such Contracts entered
into in the ordinary course of business, or not material to the business of the
Company, or not in excess of $10,000,000;

(C) Contracts under which the Company or any of its Subsidiaries has borrowed
any money from, or issued any note, bond, debenture or other evidence of
indebtedness to, any person, in each case in excess of $1,000,000 and the
Company hereby represents and warrants that the aggregate amount of indebtedness
incurred pursuant to such Contracts that are not Material Contracts does not
exceed $10,000,000, other than any such Contract between or among any of the
Company and any of its Subsidiaries;

(D) Contracts (including any so called take or pay or keepwell agreements) under
which the Company or any of its Subsidiaries has directly or indirectly
guaranteed indebtedness, liabilities or obligations of any person, including the
Company or another one of its Subsidiaries (in each case other than endorsements
for the purpose of collection in the ordinary course of business), in each case
in excess of $1,000,000 and the Company hereby represents and warrants that the
aggregate amount of such guarantees incurred pursuant to such Contracts that are
not Material Contracts does not exceed $10,000,000;

(E) Contracts under which the Company or any of its Subsidiaries has agreed to
indemnify any person for any liabilities that is material to the Company and its
Subsidiaries, taken as a whole (with respect to which the Company has continuing
obligations as of the date hereof), other than (x) payment indemnities of
amounts less than $10,000,000, (y) any Contracts providing for indemnification
of customers or suppliers, or (z) any Contracts providing for indemnification of
other Persons entered into in the ordinary course of business;

(F) Material partnership, Joint Venture, shareholders’ or other similar
Contracts with any Person;

(G) All Contracts with any Person containing any provision or covenant
(x) prohibiting or limiting the ability of the Company or any of its
Subsidiaries to engage in any material business activity, (y) imposing any
material limitation on competition with any Person or solicitation of any
material customer or material client, or (z) imposing any material prohibition
on the ability of any person to compete with the Company or any of its
Subsidiaries, which in each case are material to the Company and its
Subsidiaries, taken as a whole, except for such Contracts which may be cancelled
without material liability to the Company or any of its Subsidiaries upon less
than 90-days notice;

 

29



--------------------------------------------------------------------------------

(H) Contracts (other than information technology contracts) in which the Company
or any of its Subsidiaries have agreed to an exclusive relationship which is
material to the business with a potential supplier, service provider or customer
in excess of $10,000,000;

(I) Contracts with any Material Customer;

(J) Any other Contract (including any Contract for the future purchase of
materials, supplies or equipment) material to the business that has or that the
Company reasonably expects to have an aggregate future annual liability or
annual payments to or from any person (other than by the Company or any of its
Subsidiaries to any of the Company’s Subsidiaries or the Company, respectively)
in excess of $10,000,000, is not terminable by the Company or any of its
Subsidiaries by notice of not more than ninety (90) days for a cost of less than
$1,000,000 and is not entered in the ordinary course of business; or

(K) Any Contract with a Related Party.

(ii) Each Material Contract that shall survive the Bankruptcy Cases is valid and
binding on the Company or its Subsidiaries, as applicable, and, to the Knowledge
of the Company, on each other person party thereto, and is in full force and
effect, except for such failures to be valid and binding or to be in full force
and effect that would not, individually or in the aggregate, have a Material
Adverse Effect. Other than those caused as a result of the filing of the
Bankruptcy Cases, neither the Company nor any of its Subsidiaries is in breach
or default of any Material Contract to which it is a party and which shall
survive the Bankruptcy Cases, except as has not had and would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
To the Knowledge of the Company, no party to any Material Contract has
repudiated any material provision thereof or terminated any Material Contract,
which repudiation or termination would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. No Material
Contract provides any party thereto (other than the Company or its Subsidiaries)
with any right to access any premises of the Company or its Subsidiaries to
remove or otherwise obtain any property of the Company or any of its
Subsidiaries from such premises without the consent of the Company or its
Subsidiaries, which removal or obtaining of property would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(ff) Customers. Since January 1, 2009, none of the ten (10) largest customers of
the Company based on the Company’s total sales in its most recent fiscal year
(each a “Material Customer”) has cancelled or otherwise terminated or materially
reduced or materially and adversely modified, its relationship with the Company
relative to the prior fiscal year, nor has any such customer expressed to the
Company in writing its intention to do any of the foregoing. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, all Contracts referred to in Section 3(ee)(i)(I) have been
entered into in the ordinary course pursuant to purchase orders containing
customary terms and conditions, which terms and conditions have been previously
provided to the Backstop Purchasers and are available in the Dataroom as of the
date hereof.

 

30



--------------------------------------------------------------------------------

(gg) No Additional Representations and Warranties. Except as and to the extent
expressly set forth in this Section 3, the Company makes no representations or
warranties and disclaims any liability and responsibility for any
representation, warranty, statement made or information communicated (orally in
writing) by the Company or any of its Subsidiaries or any of their respective
officers, directors, stockholders, employees, affiliates, legal or financial
representatives or other agents and consultants to any of the Backstop
Purchasers or any of their respective affiliates, officers, directors, security
holders, employees, legal or financial representatives or other agents and
consultants (including, but not limited to, any written or oral presentations,
information memorandums, other documents, any opinions, information or advice).

Section 4. Representations and Warranties of the Backstop Purchasers. Each of
the Backstop Purchasers, severally and not jointly, represents and warrants to
the Company as set forth below. Each representation and warranty is made as of
the date hereof and as of the Effective Date.

(a) Organization. Such Backstop Purchaser has been duly organized or formed, as
applicable, and, to the extent applicable, is validly existing and in good
standing under the Laws of the jurisdiction of its organization.

(b) Power and Authority. Such Backstop Purchaser has the requisite corporate or
similar power and authority to enter into, execute and deliver this Agreement
and to perform its obligations hereunder and has taken all necessary action
required for the due authorization, execution, delivery and performance by it of
this Agreement.

(c) Execution and Delivery. This Agreement has been duly and validly executed
and delivered by such Backstop Purchaser and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

(d) Securities Laws Compliance. The Backstop Purchaser Shares to be purchased by
such Backstop Purchaser pursuant to the terms of this Agreement have not been
registered under the Securities Act or any state securities law and will contain
the following legend:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND
ACCORDINGLY THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED,
SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
APPLICABLE EXEMPTION THEREFROM.

Except as provided in this Agreement and the Registration Rights Agreement, the
Company shall not be required to effect any registration under any U.S. federal
or state securities law. The Backstop Purchaser Shares are being acquired under
this Agreement by such Backstop Purchaser in good faith solely for investment
purposes and for its own account and will not be offered for sale, sold or
otherwise transferred by such Backstop Purchaser except pursuant to a
registration statement or in a transaction exempt from or not subject to
registration under the Securities Act and any applicable state securities laws.

 

31



--------------------------------------------------------------------------------

(e) Accredited Investor. Such Backstop Purchaser has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of its investment in the Backstop Purchaser Shares being
acquired hereunder. Such Backstop Purchaser is an “accredited investor” within
the meaning of Rule 501(a) under the Securities Act or, in the case of a
Backstop Purchaser in Canada, within the meaning of Section 1.1 of National
Instrument 45-106 of the Canadian Securities Administrators (an “Accredited
Investor”). It understands and is able to bear any economic risks associated
with such investment (including, without limitation, the necessity of holding
the Common Shares and Preferred Shares for an indefinite period of time).

(f) No Conflict. The execution and delivery by such Backstop Purchaser of this
Agreement and compliance by such Backstop Purchaser with all of the provisions
hereof and the consummation of the Transactions (i) will not conflict with or
result in a breach or violation of, any of the terms or provisions of, or
constitute a default under (with or without notice or lapse of time, or both),
or result in the acceleration of, or the creation of any Lien or give rise to
any termination rights under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which such Backstop Purchaser is a
party or by which such Backstop Purchaser is bound or to which any of the
property or assets of such Backstop Purchaser is subject, (ii) will not result
in any violation of the provisions of the certificate of incorporation or
by-laws or similar governance documents of such Backstop Purchaser, and
(iii) will not result in any material violation of, or any termination or
material impairment of any rights under, any Law or Order of any Governmental
Authority having jurisdiction over such Backstop Purchaser or any of its
properties, except in any such case described in subclause (i) or (iii) as would
not reasonably be expected to prohibit, materially delay or materially and
adversely impact such Backstop Purchaser’s performance of its obligations under
this Agreement.

(g) Consents and Approvals. No consent, approval, authorization, order,
registration or qualification of or with any Governmental Authority having
jurisdiction over such Backstop Purchaser or any of its properties is required
for the purchase by such Backstop Purchaser of the Backstop Purchaser Shares,
the execution and delivery by such Backstop Purchaser of this Agreement or the
Registration Rights Agreement and the performance of and compliance by such
Backstop Purchaser with all of the provisions hereof and thereof or the
consummation of the Transactions, except (i) any required filings with respect
to and the expiration or termination of the waiting period under the HSR Act
relating to the placement of Common Shares and Preferred Shares with such
Backstop Purchasers, (ii) any other merger control filings and approvals
required by Law relating to the placement of Common Shares and Preferred Shares
with the Backstop Purchasers, (iii) such consents, approvals, authorizations,
registrations or qualifications as may be required under state securities or
Blue Sky laws or Canadian provincial or territorial securities laws in
connection with the purchase of the Common Shares and Preferred Shares by such
Backstop Purchasers, (iv) the filing with the Secretary of State of the State of
Delaware of the Certificate of Designations or (v) such consents, approvals,
authorizations, registrations or qualifications the absence of which would not
reasonably be expected to prohibit, materially delay or materially and adversely
impact such Backstop Purchaser’s performance of its obligations under this
Agreement.

 

32



--------------------------------------------------------------------------------

(h) Arm’s Length. Such Backstop Purchaser acknowledges and agrees that the
Company is acting solely in the capacity of an arm’s length contractual
counterparty to such Backstop Purchaser with respect to the Transactions
(including in connection with determining the terms of the offering).
Additionally, such Backstop Purchaser is not relying on the Company for any
legal, tax, investment, accounting or regulatory advice with respect to itself
in any jurisdiction, except as specifically set forth in this Agreement. Such
Backstop Purchaser shall consult with its own advisors concerning such matters
and shall be responsible for making its own independent investigation and
appraisal of the Transactions.

(i) Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which such Backstop
Purchaser is a party or to which any property of such Backstop Purchaser is the
subject that, individually or in the aggregate, if determined adversely to such
Backstop Purchaser, would reasonably be expected to prohibit, materially delay
or materially and adversely impact such Backstop Purchaser’s performance of its
obligations under this Agreement; to the knowledge of such Backstop Purchaser no
such investigations, actions, suits or proceedings are threatened by any
governmental or regulatory authority or by others, except as would not
reasonably be expected to prohibit, materially delay or materially and adversely
impact such Backstop Purchaser’s performance of its obligations under this
Agreement.

(j) Sufficiency of Funds. On the Effective Date, each Backstop Purchaser will
have available funds sufficient to pay the aggregate Purchase Price for its
Purchase Commitment.

(k) No Broker’s Fees. Such Backstop Purchaser is not a party to any contract,
agreement or understanding with any person (other than this Agreement) that
would give rise to a valid claim against the Company or any of its Subsidiaries
or any of the Backstop Purchasers for a brokerage commission, finder’s fee or
like payment in connection with the Transactions.

(l) No Violation or Default. Except as would not, individually or in the
aggregate, reasonably be expected to prohibit, materially delay or materially
and adversely impact such Backstop Purchaser’s performance of its obligations
under this Agreement:

(i) Such Backstop Purchaser is in compliance with its respective charter and
by-laws or equivalent organizational documents.

(ii) Such Backstop Purchaser is: (A) not in default, and no event has occurred
that, with notice or lapse of time or both, would constitute such a default, in
the due performance or observance of any material term, covenant or condition
contained in any material indenture, mortgage, deed of trust, loan agreement or
other material agreement or instrument to which such Backstop Purchaser is a
party or by which it is bound or to which any of its property or assets is
subject; or (B) in violation of any material Law or statute or any material
judgment, order, rule or regulation of any court or arbitrator or governmental
or regulatory authority.

 

33



--------------------------------------------------------------------------------

(m) Investigation. Such Backstop Purchaser has been afforded access to the books
and records, facilities and personnel of the Company and its Subsidiaries for
purposes of conducting a due diligence investigation of the Company and its
Subsidiaries. Such Backstop Purchaser has conducted a due diligence
investigation of the Company and its Subsidiaries in a manner satisfactory to
the Backstop Purchasers. The foregoing notwithstanding, the Company hereby
acknowledges and agrees that such Backstop Purchaser is entitled to rely upon,
and shall be deemed to have relied upon, all representations, warranties and
covenants of the Company set forth in this Agreement, notwithstanding such due
diligence investigation, or any knowledge acquired (or capable of being
acquired) about the accuracy or inaccuracy of or compliance with, any
representation, warranty, covenant, agreement, undertaking or obligation made by
or on behalf of the Company.

(n) No Reliance. Such Backstop Purchaser acknowledges and agrees that except for
the representations and warranties expressly contained in Section 3 herein none
of the Company and its Subsidiaries nor any other Person on behalf of the
Company or its Subsidiaries makes any other representation or warranty of any
kind or nature, express or implied, in connection with the Transactions
contemplated by this Agreement and the Ancillary Agreements. Except for the
representations and warranties expressly set forth in this Agreement, none of
the Backstop Purchasers has relied on any representation or warranty, express or
implied, with respect to the Company or any of its Subsidiaries or with respect
to any other information provided or made available to the Backstop Purchasers
in connection with the Transactions contemplated by this Agreement and the
Ancillary Agreements. Except as otherwise provided herein, none of the Company
and its Subsidiaries nor any other Person will have or be subject to any
liability or indemnification obligation to any of the Backstop Purchasers or any
other Person resulting from the distribution to any of the Backstop Purchasers
or their respective representatives, or use by any of the Backstop Purchasers or
their respective representatives of any such information, including any
information, documents, projections, forecasts or other material made available
to any of the Backstop Purchasers or their respective representatives or
management presentations in expectation of the Transactions contemplated by this
Agreement and the Ancillary Agreements. Notwithstanding anything to the contrary
contained herein, nothing herein shall limit any claim for fraud or intentional
misrepresentation.

(o) No Additional Representations and Warranties. Except as and to the extent
expressly set forth in this Section 4, each Backstop Purchaser makes no
representations or warranties and disclaims any liability and responsibility for
any representation, warranty, statement made or information communicated (orally
in writing) by such Backstop Purchaser or any of its affiliates, officers,
directors, stockholders, employees, legal or financial representatives or other
agents and consultants to the Company or any of its respective affiliates,
officers, directors, security holders, employees, legal or financial
representatives or other agents and consultants (including, but not limited to,
any written or oral presentations, information memorandums, other documents, any
opinions, information or advice).

 

34



--------------------------------------------------------------------------------

Section 5. Additional Covenants of the Company. The Company agrees with the
Backstop Purchasers:

(a) Approval Motion Supplement and Approval Order. To file a supplement (the
“Approval Motion Supplement”) to the motion filed on February 1, 2010 in
connection with the Original Commitment Agreement and supporting papers in
connection with the efforts to obtain entry of the Approval Order, with the
schedules and exhibits redacted at least to the same extent as those filed in
connection with the motion to approve the Original Commitment Agreement and
otherwise as the Debtors determine to be necessary and appropriate and as
Reasonably Satisfactory to the Backstop Purchasers. The Approval Motion
Supplement and Approval Order shall each be in form and substance Reasonably
Satisfactory to the Backstop Purchasers. The Approval Motion Supplement shall be
filed by the Company within one Business Day following the signing of this
Agreement. The Company agrees that it shall use reasonable best efforts, subject
to any applicable fiduciary duties, to (i) obtain a waiver of Bankruptcy
Rule 6004(h) and request that the Approval Order be effective immediately upon
its entry by the Bankruptcy Court, which Approval Order shall not be revised,
modified, or amended by the Confirmation Order for the Plan or any other further
order of this Bankruptcy Court (except as permitted hereunder), (ii) fully
support the Approval Motion Supplement, and any application seeking Bankruptcy
Court approval and authorization to pay the reasonable fees and expenses
hereunder as well as the Commitment Premium as an administrative expense of the
estate, including, but not limited to, filing supporting affidavits on behalf of
the Company and/or its financial advisor and providing the testimony of the
affiants if needed, (iii) use reasonable best efforts to obtain approval of the
Approval Order as soon as practicable following the filing of the Approval
Motion Supplement, and (iv) seek a provision in the Approval Order providing for
the release and exculpation of the Backstop Purchasers, their affiliates,
representatives and advisors for any liability for participation in the
transactions and agreements contemplated by this agreement to the fullest extent
permitted under applicable law.

(b) Plan and Disclosure Statement; CCAA Plan; Confirmation Order and Sanction
Order. To file the Plan and Disclosure Statement in the forms attached hereto,
and to use reasonable best efforts, or cause CSA Canada to use reasonable best
efforts, as applicable, to obtain the entry of a Confirmation Order by the
Bankruptcy Court and an order of Canadian Bankruptcy Court, in form and
substance Reasonably Satisfactory to the Backstop Purchasers, approving the CCAA
Plan (such an order in form and substance Reasonably Satisfactory to the
Backstop Purchasers, the “Sanction Order”). The Company shall file the Plan and
Disclosure Statement with the Bankruptcy Court within one Business Day after the
filing of the Approval Motion Supplement and, except as set forth herein, shall
use reasonable best efforts to seek confirmation of the Plan and cause CSA
Canada to seek approval and implementation of the CCAA Plan by the Canadian
Bankruptcy Court, in each case as promptly as practicable after the date hereof.
The Plan, CCAA Plan and any amendments, modifications or changes thereto shall
(i) be consistent in all respects with this Agreement, (ii) provide for the
release and exculpation of the Backstop Purchasers, their affiliates,
representatives and advisors to the fullest extent permitted under applicable
Law, and (iii) have conditions to confirmation and the effective date of the
Plan and CCAA Plan respectively (and to what extent any such conditions can be
waived and by whom) that are consistent with this Agreement. The Company will
provide to the Backstop Purchasers and their counsel a copy of any amendments,
modifications or changes to the Plan, CCAA Plan, and the Disclosure Statement,
respectively, and a reasonable opportunity to review and comment on such
documents, provided, however, that no such amendments, modifications or changes
(other than immaterial and non-substantive amendments, modifications or changes)
shall be filed without the Consent of the Backstop Purchasers. The Company will
provide and cause CSA Canada to provide to the Backstop Purchasers and their
counsel a copy of the proposed Confirmation Order and the Sanction Order and a
reasonable opportunity to review and comment on such order(s) prior to such
order(s) being filed with the Bankruptcy Court and the Canadian Bankruptcy
Court, as applicable, and in each case such orders must be in form and substance
Reasonably Satisfactory to the Backstop Purchasers.

 

35



--------------------------------------------------------------------------------

(c) Rights Offering. To effectuate the Rights Offering as provided herein as
promptly as practicable after the date hereof and to use reasonable best efforts
to seek entry of the Approval Order, prior to the commencement of the Rights
Offering, authorizing the Company to conduct the Rights Offering pursuant to the
terms of the Rights Offering Procedures.

(d) Notification. To notify, or to cause the Subscription Agent to notify the
Backstop Purchasers, (i) on each Friday during the Rights Exercise Period and,
to the extent reasonably requested by the Backstop Purchasers, on each Business
Day during the five Business Days prior to the Expiration Time, of the aggregate
number of Rights known by the Company or the Rights Agent to have been exercised
pursuant to the Rights Offering as of the close of business on the preceding
Business Day or the most recent practicable time before such request, as the
case may be, and (ii) as soon as practicable after the Expiration Time, and in
no event later than three Business Days after the Expiration Time, the aggregate
number of Rights exercised pursuant to the Rights Offering.

(e) Backstop Shares. In accordance with the terms and provisions of this
Agreement, to determine the number of Backstop Shares, if any, in good faith, to
provide a Commitment Notice or a Satisfaction Notice that accurately reflects
the number of Backstop Shares as so determined.

(f) Antitrust Approvals. To use reasonable best efforts to prepare and file as
promptly as practicable, and in any event by no later than ten days (or earlier
if required by Law) from the entry by the Bankruptcy Court of an order approving
this Agreement, all required notification and report forms under (i) the
HSR Act, and (ii) the merger control rules of any other jurisdiction in which
approval is required by Law related to the placement of Common Shares or
Preferred Shares with the Backstop Purchasers and the issuance of the Common
Shares upon conversion of the Preferred Shares and exercise of the Warrants, and
to not take any action that is intended or reasonably likely to materially
impede or delay the ability of the parties to obtain any necessary approvals
required for the Transactions; provided, that the Company shall not have any
obligation to make material payments or any concessions to any third party in
connection with obtaining any consents or approvals. If the purchase of Common
Shares and Preferred Shares by the Backstop Purchasers pursuant to this
Agreement is subject to pre-acquisition notification under the merger control
laws of Brazil, such notification will be submitted within the deadline as
required by the laws of Brazil, so as not to materially delay the consummation
of the Transactions. The Company shall (A) promptly supply the Backstop
Purchasers with any information which may be required in order to obtain
approval under the HSR Act or the merger control rules of any other jurisdiction
or jurisdictions described in the preceding sentence, and (B) respond as
promptly as practicable to any inquiries received from any Governmental
Authority for additional information or documentation.

 

36



--------------------------------------------------------------------------------

(g) Conduct of Business. Except as expressly set forth in this Agreement
(including as set forth on Schedule V or on Schedule 5(g)(A) hereto), in any
order of, or agreement or other document approved by, the Bankruptcy Court prior
to the date hereof, or as required by Law, during the period from the date of
this Agreement to the Effective Date, the Company and its Subsidiaries shall
carry on their businesses in the ordinary course and, to the extent consistent
therewith, use their commercially reasonable efforts to preserve intact in all
material respects their current business organizations, keep available the
services of their current officers and material employees and preserve in all
material respects their relationships with material customers, suppliers,
licensors, licensees, distributors and others having material business dealings
with the Company or its Subsidiaries. Without limiting the generality of the
foregoing, and except as otherwise expressly provided or permitted by this
Agreement, prior to the Effective Date, the Company shall not, and shall cause
its Subsidiaries not to, take any of the following actions without the prior
written Consent of the Backstop Purchasers, which consent shall not be
unreasonably withheld, conditioned or delayed:

(i)(A) declare, set aside or pay any dividends on, or make any other
distributions in respect of, any of the capital stock of the Company, or
(B) purchase, redeem or otherwise acquire any shares of capital stock of the
Company or any other securities thereof or any rights, warrants or options to
acquire any such shares or other securities;

(ii) incur or commit to incur any capital expenditure or authorization or
commitment with respect thereto in violation of Section 10.14 of the DIP Credit
Agreement, it being understood and agreed that any expenditures or
authorizations in excess of $53,000,000 in the aggregate for the six month
period ending June 30, 2010 shall require the Consent of the Backstop
Purchasers;

(iii) acquire or agree to acquire by merging or consolidating with, or purchase
any portion of the stock of, or other ownership interests in, or substantial
portion of assets of, or by any other manner, any business or any corporation,
partnership, association, joint venture, limited liability company or other
entity or division thereof except for such transactions specified in Sections
10.04(h), (m) and (q) of the DIP Credit Agreement and on
Schedule 10.04(c)(A)(10) and Schedule 10.04(c)(A)(11) of the DIP Credit
Agreement;

(iv) sell, lease, mortgage, pledge, grant a lien, mortgage, pledge, security
interest, charge, claim or other encumbrance of any kind or nature on or
otherwise encumber or dispose of any of its properties or assets, except to the
extent permitted by any order of the Bankruptcy Court entered as of the date
hereof that is set forth on Schedule 5(g)(iv) or Sections 10.02 and 10.05 of the
DIP Credit Agreement, provided, however, that the Company and its Subsidiaries
may not sell, transfer or dispose of any assets (A) pursuant to Section 10.05(b)
of the DIP Credit Agreement unless such sale, transfer or disposition is among
the Company and its Subsidiaries or among Subsidiaries, or (B) pursuant to
Section 10.05(k) of the DIP Credit Agreement in an aggregate amount in excess of
$5,000,000 after the date hereof;

(v) incur or permit to exist any Indebtedness (as defined in the DIP Credit
Agreement) except to the extent permitted by Section 10.01 of the DIP Credit
Agreement, provided, however, that (A) the Company and its Subsidiaries may not
incur Indebtedness pursuant to Section 10.01(a)(xiii) of the DIP Credit
Agreement in excess of $10,000,000 after the date hereof, (B) the Company and
its Subsidiaries may not incur or permit to exist any Indebtedness pursuant to
Section 10.01(a)(xv) of the DIP Credit Agreement other than any Indebtedness
outstanding as of the Effective Date and other Indebtedness thereafter in an
aggregate amount in excess of $5,000,000, and (C) the Company and its
Subsidiaries may not incur any Indebtedness pursuant to Section 10.01(a)(xviii)
of the DIP Credit Agreement in an aggregate amount in excess of $5,000,000 after
the date hereof;

 

37



--------------------------------------------------------------------------------

(vi) guarantee any Indebtedness of Person (other than the Company or a
Subsidiary) or enter into any “keep well” or other agreement to maintain any
financial condition of another Person (other than a Subsidiary) or enter into
any arrangement having the economic effect of any of the foregoing, except
(A) to the extent permitted by Section 10.01(a)(vi) and Sections 10.04(f)
and (o) of the DIP Credit Agreement and (B) with respect to any joint ventures
of the Company, in an aggregate amount not to exceed $5,000,000 after the date
hereof;

(vii) except (A) as required by the terms of an existing Contract, agreement,
arrangement, plan or policy disclosed on Schedule 5(g)(vii) or (B) as required
to comply with Law, (w) enter into, adopt, amend or terminate any employee
benefit plan, (x) increase in any manner the compensation or fringe benefits of
any director or officer of the Company, (y) enter into, renew (other than
contracts, agreements, commitments or arrangements that by their terms renew
automatically without action by either party) or terminate any contract,
agreement, commitment or arrangement providing for the payment of compensation
or benefits to any director or officer of the Company, or (z) terminate the
employment of or hire any officer or director of the Company (other than
termination for cause);

(viii) commence any material action, appeal, petition, plea, charge, complaint,
claim, suit, demand, litigation, arbitration, mediation, hearing, inquiry,
investigation or similar event, occurrence, or proceeding (an “Action”) (other
than an Action as a result of an Action commenced against the Company or any of
its Subsidiaries), or compromise, settle or agree to settle any Action other
than compromises, settlements or agreements in the ordinary course of business
consistent with past practice or as part of the Debtors claims resolution
process as it relates to assumption or rejection of executory contracts and that
involve only the payment of money damages not in excess of $1,000,000
individually or $25,000,000 in the aggregate, in any case without the imposition
of any equitable relief, and other than as permitted by any order of the
Bankruptcy Court entered as of the date hereof that is set forth on Schedule
5(g)(viii);

(ix) change materially its financial or tax accounting methods, principles or
practices, except insofar as may have been required by a change in GAAP or
applicable Law, or revalue any of its material assets;

(x) take any action inconsistent with this Agreement or the Transactions
contemplated hereby; or

(xi) commit or agree to take any of the foregoing.

Notwithstanding anything to the contrary contained in this Section 5(g), nothing
in this Section 5(g) or elsewhere in this Agreement shall prohibit, restrict or
impose any condition upon (A) the ability of any Credit Agreement Party (as
defined in the DIP Credit Agreement) or any of its Subsidiaries to create, incur
or permit to exist any lien upon any of its property or assets or (B) the
ability of any Subsidiary of the Company to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to the Company or any other Subsidiary of the Company or to guarantee
Indebtedness of the Company or any other Subsidiary of the Company, in each
case, solely to the extent any such prohibition, restriction or imposition of
conditions would result in default under the DIP Credit Agreement. As used in
this Section 5(g), the term “DIP Credit Agreement” means the DIP Credit
Agreement dated as of December 18, 2009, without taking into account any change,
waiver, discharge or amendment of any of the terms thereunder.

 

38



--------------------------------------------------------------------------------

(h) Ancillary Agreements. The Company and the Backstop Purchasers shall use
their respective reasonable best efforts to negotiate, and the Company shall
execute and deliver, as soon as practicable after the date hereof, a modified
executive incentive plan in form and substance Reasonably Satisfactory to the
Backstop Purchasers and the Company that shall include the terms set forth in
Exhibit I hereto (the “Modified Executive Incentive Plan”). The Company and the
Backstop Purchasers shall execute and deliver, on the Effective Date, the
Registration Rights Agreement. The Company and each of (i) Oak Hill Advisors,
L.P. or its affiliates, (ii) Barclays Bank PLC or its affiliates, (iii) Silver
Point Capital, L.P. or its affiliates and (iv) the Independent Nomination
Parties shall execute and deliver, on the Effective Date, the Nomination
Agreements. Within five Business Days after the parties agree as to the form and
substance of the Modified Executive Incentive Plan and each other Ancillary
Agreement or other document, the form of which is not attached to this
Agreement, the Company shall file with the Bankruptcy Court a motion (attaching
thereto a copy of such Ancillary Agreements or documents and otherwise in form
and substance Reasonably Satisfactory to the Backstop Purchasers, including the
proposed form of order filed in connection therewith) seeking Bankruptcy Court
approval of such Ancillary Agreements or documents as promptly as practicable
thereafter, it being understood and agreed that the Company may satisfy its
obligations under this sentence by seeking Bankruptcy Court approval of such
Ancillary Agreements or documents as part of the process and at the hearing to
confirm the Plan (the “Confirmation Hearing”).

(i) Access and Information. From the date hereof until the Effective Date,
subject to any applicable Laws, the Confidentiality Agreements or, in the case
of Backstop Purchasers that are not party to the Confidentiality Agreements,
confidentiality restrictions reasonably acceptable to the Company, the Company
shall at the Company’s expense (x) afford any Backstop Purchaser and its
representatives access, during regular business hours, upon reasonable advance
notice and in a manner as would not be unreasonably disruptive to the business
or operations of the Company or any of its Subsidiaries, to the assets, books
and records of the Company and its Subsidiaries, (y) furnish, or cause to be
furnished, to the Backstop Purchaser any financial and operating data and other
information that is available with respect to the Company and its Subsidiaries
as the Backstop Purchaser from time to time reasonably requests, and
(z) instruct its employees and the Company’s legal and financial advisors to
cooperate with the Backstop Purchaser in connection with clauses (x) and (y) in
this Section 5(i); provided however, that the Company shall not be required to
disclose to the Backstop Purchasers or any of their representatives information
of the Company which is subject to attorney-client privilege.

(j) Financial Information. Beginning on the date hereof until the Effective
Date, the Debtors shall provide to each Backstop Purchaser copies of all annual
and quarterly financial reports and other financial information required to be
provided to its lenders under the DIP Credit Agreement.

 

39



--------------------------------------------------------------------------------

(k) Amendments to Organizational Documents. As of the Effective Date, the
Company shall file, adopt or amend the Amended and Restated Certificate of
Incorporation in the form attached hereto, the By-Laws in the form attached
hereto and the Certificate of Designations in the form attached hereto.

(l) Exit Financing. The Debtors shall, in consultation with the Backstop
Purchasers, negotiate the terms and conditions of Exit Financing with terms and
conditions, and with documentation in form and substance, which is Reasonably
Satisfactory to the Backstop Purchasers. The Debtors shall use commercially
reasonable efforts to consummate such Exit Financing as contemplated hereby,
including, without limitation, by executing all documentation related thereto or
in connection therewith.

(m) Competing Proposals. From and after the date hereof until the earlier of the
termination of this Agreement and the Effective Date, the Debtors shall
immediately (i) cease and cause to be terminated any ongoing solicitation,
discussions and negotiations with respect to an Alternative Transaction and
(ii) not solicit any inquiries or proposals, or enter into any discussions,
negotiations, understandings, arrangements or agreements, relating to an
Alternative Transaction. Notwithstanding anything to the contrary contained in
this Agreement, if the Company receives a proposal (including, for the avoidance
of doubt, proposals made by the parties (other than the Company) to the Original
Commitment Agreement) not solicited by the Company or any of its affiliates in
violation of this Section 5(m) and the board of directors of the Company acting
in good faith, reasonably believes, after consulting with legal counsel, that
the following actions are necessary either to comply with its fiduciary duties
under applicable Law, then the Company may, in response to such proposal:
(i) furnish information concerning the business to the party making such
proposal (and to such party’s representatives); (ii) participate in discussions
and negotiations with such party (and with such party’s representatives)
regarding such proposal or enter into understandings, arrangements or agreements
with respect to such proposal, and (iii) take any other actions necessary to
satisfy such duties; provided, that (A) the Company may only provide to the
party making such proposal (and to such party’s advisors and representatives)
access to no more information regarding the business than that made available to
the Backstop Purchasers or their advisors and representatives, it being
understood that the Company may provide to such party and its advisors and
representative access to more information regarding the business than that made
available to the Backstop Purchasers or their advisors and representatives so
long as the Company provides such information to the Backstop Purchasers or
their advisors and representatives within 24 hours of providing such information
to such party, (B) the Company may only engage in discussions with the party
making such proposal (and to such party’s representatives) subject to the
requirement that the Company shall have first received an executed
confidentiality agreement that is no more favorable to such party than the
confidentiality agreement to which the Backstop Purchasers were subject prior to
entering into this Agreement, (C) the Company shall provide the Backstop
Purchasers with notice of such proposal as soon as practicable (and in no event
less than 24 hours after receipt thereof) including the material terms of the
proposal and the Company shall keep the Backstop Purchasers reasonably informed
of such discussions and negotiations and (D) the Company shall negotiate with
the Backstop Purchasers in good faith (to the extent that the Backstop
Purchasers so desire) with respect to any changes proposed by the Backstop
Purchasers to the terms of this Agreement.

 

40



--------------------------------------------------------------------------------

(n) Disclosure. Within four Business Days following the earliest of the
(i) Effective Date and (ii) the date that this Agreement is terminated pursuant
to Section 10 hereof, the Company shall disclose and make generally available to
the public any material non-public information previously disclosed to the
Backstop Purchasers or an appropriate summary thereof, but solely to the extent
that on such date such information constitutes material non-public information
under U.S. securities laws under the circumstances then in effect it being
understood that information disclosed by the Company and its advisors only to
counsel to the Backstop Purchasers shall not have to be disclosed.

(o) Notice of Changes. The Company will give prompt notice to the Backstop
Purchasers upon becoming aware of (i) the discovery or occurrence, or failure to
occur, of any event or circumstance which causes, or would reasonably be likely
to cause, any representation or warranty of the Company contained in this
Agreement to be untrue or inaccurate, or (ii) any failure on its part to comply
with or satisfy any covenant, condition or agreement to be complied with or
satisfied by it under this Agreement on or prior to the Effective Date, where,
in the case of (i) and (ii), such discovery, occurrence or failure would permit
the Backstop Purchasers to terminate this Agreement pursuant to Section 10(c).
No notice pursuant to this Section 5(o) will affect any representations or
warranties, covenants, agreements, obligations or conditions set forth herein or
limit or otherwise affect any available remedies.

(p) Further Assurances. The Company shall, and shall cause its Subsidiaries to,
execute and deliver, or cause to be executed and delivered, such further
instruments or documents or take such other action and cause entities controlled
by them to take such action as may be reasonably necessary (or as reasonably
requested by the Backstop Purchasers) to carry out the Transactions, including
seeking the consents and approvals set out in Section 3(h).

(q) Under Seal. The Debtors shall file under seal with the Bankruptcy Court the
following: Schedule I and Schedule V and Schedules 3(q), 3(r)(vi)(B) and 3(u) of
the Disclosure Schedules; and, to the extent filed with the Bankruptcy Court,
the Debtors shall use reasonable best efforts to file the Proceeds Letter under
seal.

(r) Registration or Listing of New Common Stock. The Company shall not, prior to
nine months after the Effective Date, without the prior written Consent of the
Backstop Purchasers, (i) register the New Common Stock under the Exchange Act or
(ii) cause the New Common Stock to be listed for trading on a securities
exchange, in each case except in connection with an underwritten initial public
offering of the New Common Stock or as required by applicable law; provided that
if the Non-Backstop Shelf Registration Statement (as defined in the Plan) has
not been declared effective by the Commission within six months of the Effective
Date, for so long as such Shelf Registration Statement has not been declared
effective, the Company may register the New Common Stock under the Exchange Act.
The Company shall file, and cause to be declared effective, the Shelf
Registration Statements contemplated by Section 9.11(b) of the Plan in
accordance with the terms of such section.

(s) DIP Credit Agreement. The Company and its Subsidiaries party thereto shall
not amend the terms of the DIP Credit Agreement without the Consent of the
Backstop Purchasers.

 

41



--------------------------------------------------------------------------------

(t) Certain Benefit Plans. The Company shall use its reasonable best efforts to
obtain, not later than one week after the entry of the Approval Order, from each
participant in the Company’s Change of Control Severance Pay Plan, such
participant’s written agreement, pursuant to a form of agreement to be agreed
between the parties, that (i) any rights of such participant to terminate
employment for “good reason” will not be triggered under such participant’s
employment agreement with the Company and (ii) the change of control provisions
(including without limitation any right of such participant to terminate
employment for “good reason” and any Company funding obligation) will not be
triggered under such employment agreement, the Company’s Change of Control
Severance Pay Plan, Nonqualified Supplementary Benefit Plan (SERP), Deferred
Compensation Plan and Pre-2005 Executive Deferred Compensation Plan, in each
case as a result of (x) the Company’s emergence from Chapter 11 as contemplated
by the Plan, (y) the execution and delivery of this Agreement or (z) the
consummation of the transactions provided in this Agreement and/or the Plan (or
otherwise contemplated by this Agreement and/or the Plan to occur prior to or on
or about the Effective Date); provided that the waiver set forth in this clause
(ii) shall not apply if a Backstop Purchaser (A) enters into any written
shareholder or voting agreement (other than this Agreement, the Ancillary
Agreements or the Plan), (B) purchases or acquires pre-petition claims with
respect to the Senior Subordinated Notes (including the purchase or acquisition
of any such pre-petition claim held by any other Backstop Purchaser or its
affiliates, but excluding any purchase or acquisition by a Backstop Purchaser or
its affiliates in its broker/dealer, market making, flow trading or other
non-proprietary trading activities), or (C) assigns this Agreement or its
obligations hereunder pursuant to Section 12 of this Agreement, in the case of
each of clauses (A), (B) and (C), only if such action would result in such
Backstop Purchaser having beneficial ownership of greater than or equal to 50%
of the total voting power of the Company’s voting power upon emergence; provided
further, that such waiver shall not apply with respect to any rights under
Section 7 of the Change of Control Severance Pay Plan in the event that an
excise tax is imposed by the IRS pursuant to Section 4999 of the Code by reason
of a payment (which is made following an event that the Company reasonably and
in good faith determines would have constituted a “change of control” for
purposes of such participant’s entitlement to payments under such plan, had such
participant not executed such waiver) that the IRS asserts is “contingent on a
change of control” of the Company within the meaning of Section 280G of the
Code, despite the reasonable best efforts of the Company to withstand such
assertion, where appropriate. For purposes of clarification, (i) neither (a) the
agreements and arrangements involving Backstop Purchasers that are contemplated
by this Agreement or the Plan to occur or exist prior to, on or about the
Effective Date nor (b) any agreements or arrangements by Backstop Purchasers at
any time prior to, on or after the Effective Date to dispose of any or all of
their securities of the Company shall be taken into account in determining
whether such Backstop Purchasers constitute a “group” for purposes of the change
of control provisions in the employment agreements and the plans referred to in
the first sentence of this Section 5(t) and (ii) the acquisition by any person
of any equity interest in the Company at any time following the issuance of
Backstop Purchaser Shares, Rights Offering Shares and Warrants (including the
Backstop Purchaser Warrants) pursuant to the Plan (other than any acquisition
from any Backstop Purchaser that is agreed to between such Backstop Purchaser
and its transferee or assignee and consummated on or about the Effective Date)
shall not be deemed a transaction provided for in this Agreement or the Plan.
The Company shall notify each such participant, pursuant to such participant’s
written agreement, that the Plan will provide that the “change of control”
provisions will not be triggered under the employment agreement and the plans
set forth in clause (ii) of the first sentence of this Section 5(t) under the
circumstances described in this Section 5(t).

 

42



--------------------------------------------------------------------------------

(u) Proceeds Letter. The Company shall comply with the instructions delivered in
accordance with the last sentence of Section 2 of the Proceeds Letter.

(v) Other Covenants. The Company shall take the actions set forth in Disclosure
Schedule 5(v).

Section 6. Additional Covenants of the Backstop Purchasers. Each Backstop
Purchaser agrees, severally and not jointly:

(a) Support of the Plan. Each Backstop Purchaser agrees, severally and not
jointly, with the Company (and notwithstanding any other provision of this
Agreement, the Company may waive the provisions of this Section 6 in its sole
discretion without the consent of any Backstop Purchaser):

(i) it and its affiliates will not (A) object to, delay or impede, directly or
indirectly, the confirmation of the Plan, subject to its receipt of a Disclosure
Statement and other solicitation materials in respect of the Plan that is
approved by the Bankruptcy Court, as containing “adequate information” under
section 1125 of the Bankruptcy Code (as may be amended, modified or changed in
accordance with this Agreement), (B) object, delay or impede, directly or
indirectly, the approval of the Disclosure Statement (as may be amended,
modified or changed in accordance with this Agreement), (C) vote for, consent
to, induce, encourage, support or participate in the formulation of any plan of
reorganization other than, subject to its receipt of a Disclosure Statement and
other solicitation materials in respect of the Plan that is approved by the
Bankruptcy Court, the Plan (as such Plan may be amended, modified or changed in
accordance with this Agreement), (D) directly or indirectly seek, solicit,
induce, support or encourage any sale, proposal or offer of dissolution, winding
up, liquidation, reorganization, merger, or restructuring of the Debtors or any
of their subsidiaries other than as provided in the Plan (as such Plan may be
amended, modified or changed in accordance with this Agreement), (E) object to
the Disclosure Statement or, subject to its receipt of a Disclosure Statement
and other solicitation materials in respect of the Plan that is approved by the
Bankruptcy Court, the solicitation of consents to the Plan (each as may be
amended, modified or changed in accordance with this Agreement), or (F) take any
other action in the Debtors’ chapter 11 cases or otherwise that is inconsistent
with, or that would or is intended or is reasonably likely to materially delay,
confirmation or consummation of, the Transactions;

(ii) it will, and it will cause its affiliates to, (A) subject to its receipt of
a Disclosure Statement and other solicitation materials in respect of the Plan
that is approved by the Bankruptcy Court, vote (and cause the person, if any,
otherwise entitled to vote) the claims (the “Noteholder Claims”) in which such
Backstop Purchaser and its affiliates have a beneficial interest arising under
the indenture governing the Senior Notes (the “Senior Noteholder Claims”) or the
indenture governing the Senior Subordinated Notes, to accept the Plan (as such
Plan may be amended, modified or changed in accordance with this Agreement), and
(B) reasonably cooperate with the Debtors in respect of the pursuit and support
of the transactions contemplated by this Agreement and the Plan;

 

43



--------------------------------------------------------------------------------

(iii) for so long as this Agreement remains in effect, it and its affiliates
will not sell, transfer, assign, pledge or otherwise dispose of, directly or
indirectly, any of its debt or Noteholder Claims, or any option thereon or any
right or interest (voting or otherwise) therein unless the transferee, assignee,
pledgee or other successor in interest agrees (and covenants to cause any
subsequent transferee, assignee, pledgee or other successor in interest to
agree) to vote such Noteholder Claims in favor of the Plan and, in the case of
Supporting Senior Notes, accept a distribution of Supporting Note Shares in
respect of any Supporting Senior Notes in accordance with this Agreement and the
Plan in lieu of any cash distribution otherwise available under the Plan to
holders of Senior Noteholder Claims; provided that notwithstanding the
foregoing, any Backstop Purchaser will be permitted to transfer its rights or
obligations with respect to this Agreement in accordance with Section 12; and

(iv) to the extent it or its affiliates acquire additional debt, Noteholder
Claims, or equity interests in the Debtors, or hold or acquire other claims or
equity interests in the Debtors, each such Backstop Purchaser and its affiliates
agrees that such debt, Noteholder Claims or equity interests are and shall be
subject to this Section 6(a).

(b) Information. To provide the Company with such information as the Company
reasonably requests regarding the Backstop Purchasers for inclusion in the
Disclosure Statement.

(c) Antitrust Approvals. To use its reasonable best efforts to prepare and file
as promptly as practicable, and in any event by no later than ten days (or
earlier if required by Law) from the entry by the Bankruptcy Court of an order
approving this Agreement, all required notification and report forms under
(i) the HSR Act, and (ii) the merger control rules of any other jurisdiction or
jurisdictions in which approval is required by Law related to the placement of
Common Shares and Preferred Shares with the Backstop Purchasers. If the purchase
of Common Shares and Preferred Shares by the Backstop Purchasers pursuant to
this Agreement is subject to pre-acquisition notification under the merger
control laws of Brazil, such notification will be submitted within the deadline
as required by the laws of Brazil, so as not to materially delay the
consummation of the Transactions. To not take any action that is intended or
reasonably likely to materially impede or delay the ability of the parties to
obtain any necessary approvals required for the Transactions, including any
action that is intended or reasonably likely to cause the Transactions to
require approval from the European Commission under Council Regulation 139/2004
on the control of concentrations between undertakings (the “EC Merger
Regulation”), or from any other jurisdiction, as a result of the Backstop
Purchasers obtaining joint control of the Company as defined by EC Merger
Regulation. Notwithstanding the foregoing, in no event shall this Section 6(c)
obligate any Backstop Purchaser to dispose or hold separate any of its assets.
The Backstop Purchasers shall not have any material obligation to make payments
or any concessions to any third party in connection with obtaining any consents
or approvals. Each Backstop Purchaser shall (A) promptly supply the Company with
any information which may be required in order to obtain approval under the HSR
Act or the merger control rules of any other jurisdiction or jurisdictions in
which approval is required by Law related to the placement of Common Shares and
Preferred Shares with the Backstop Purchasers, and (B) respond as promptly as
practicable to any inquiries received from any Governmental Authority for
additional information or documentation.

 

44



--------------------------------------------------------------------------------

(d) Further Assurances. To execute and deliver, and to cause its affiliates to,
execute and deliver, or cause to be executed and delivered, such further
instruments or documents or take such other action and cause entities controlled
by them to take such action as may be reasonably necessary (or as reasonably
requested by the Company) to carry out the Transactions.

(e) Company. Nothing contained in this Agreement shall give to the Backstop
Purchasers, directly or indirectly, rights to control or direct the operations
of the Company prior to the Effective Date. Prior to the Effective Date, the
Company shall exercise, consistent with the terms and conditions of this
Agreement, complete control and supervision of the business of the Company.

Section 7. Conditions to the Obligations of the Parties.

(a) Conditions to the Obligations of the Backstop Purchasers. The obligation of
the Backstop Purchasers to purchase the Backstop Purchaser Shares pursuant to
its Purchase Commitment on the Effective Date is subject to the following
conditions (any or all of which may be waived with the Consent of the Backstop
Purchasers subject to applicable Law):

(i) Approval Order. The Approval Order shall have been entered by the Bankruptcy
Court in form and substance Reasonably Satisfactory to the Backstop Purchasers,
and the Approval Order shall be a Final Order.

(ii) Confirmation Order and Plan. The Confirmation Order shall have been entered
by the Bankruptcy Court in form and substance Reasonably Satisfactory to the
Backstop Purchasers, and shall be a Final Order. The Plan, as approved, and the
Confirmation Order, as entered, in each case by the Bankruptcy Court shall be
consistent with the requirements for the Plan and the Confirmation Order set
forth in Section 5(b) of this Agreement, and the conditions to confirmation and
the conditions to the effective date of the Plan shall have been satisfied or
waived, with the Consent of the Backstop Purchasers in accordance with the Plan.

(iii) CCAA Plan Implementation. The Sanction Order shall have been entered by
the Canadian Bankruptcy Court in form and substance Reasonably Satisfactory to
the Backstop Purchasers, and shall be a Final Order. All conditions to
implementation of the CCAA Plan shall have been satisfied or waived in
accordance with the CCAA Plan and the CCAA Plan shall have been implemented in
accordance with its terms.

(iv) Bankruptcy Court Approval. The Ancillary Agreements not approved as part of
the Approval Order shall have been approved by the Bankruptcy Court and the
Canadian Bankruptcy Court, each in form and substance Reasonably Satisfactory to
the Backstop Purchasers, as applicable and shall have been executed by the
parties thereto in substantially the same form as the form thereof filed with
the Bankruptcy Court and the Canadian Bankruptcy Court, as applicable.

 

45



--------------------------------------------------------------------------------

(v) Representations and Warranties and Covenants. The representations and
warranties of the Company in this Agreement that are not qualified as to
Material Adverse Effect shall be true and correct (without giving effect to any
limitation or qualifications as to materiality) in each case, as of the date
hereof and at and as of the Effective Date (except for representations and
warranties made as of a specific date, which shall be true and correct only as
of the specified date), except to the extent that the failure of such
representations or warranties to be so true and correct as of such dates,
individually or in the aggregate would not have a Material Adverse Effect, and
the representations and warranties that are qualified as to Material Adverse
Effect shall be true and correct, in each case, as of the date hereof and at and
as of the Effective Date as if made at and as of the Effective Date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), and the Company shall have, in all
material respects, duly performed and complied with all of the obligations,
covenants and conditions to be performed or complied with in this Agreement and
the Ancillary Agreements applicable to it.

(vi) Material Adverse Effect. No event, circumstance, change or effect shall
have arisen or occurred following the execution and delivery of this Agreement
that is continuing and that, individually or in the aggregate, shall have had or
be reasonably expected to have a Material Adverse Effect.

(vii) Rights Offering. The Rights Offering shall have been conducted in all
material respects in accordance with this Agreement and the Rights Offering
Procedures and the Expiration Time shall have occurred. Each Backstop Purchaser
shall have received a Commitment Notice or a Satisfaction Notice in accordance
with Section 1(e) from the Company, dated as of the Determination Date,
certifying as to the number of Backstop Purchaser Shares to be purchased by each
Backstop Purchaser pursuant to its Purchase Commitment.

(viii) No Restraint. No Order shall prohibit the consummation of the Plan, the
Rights Offering or the Transactions.

(ix) Consents and Approvals. If the purchase of Common Shares and Preferred
Shares by the Backstop Purchasers pursuant to this Agreement is subject to the
terms of the HSR Act or merger control clearance in the jurisdictions set forth
on Schedule 7(a)(ix) of the Disclosure Schedules, the applicable waiting period
shall have expired or been terminated or the requisite clearance shall have been
obtained, as applicable, with respect to such purchase. Any third party consents
set forth on Schedule 7(a)(ix) of the Disclosure Schedules (and without
reference to any other Disclosure Schedule) and all other material
notifications, filings, consents, waivers and approvals of or by any
Governmental Authority required in connection with the consummation of the
Transactions or as contemplated by this Agreement or the Ancillary Agreements
shall have been made or obtained and remain in full force and effect.

(x) Exit Financing. The Company and the Debtors shall have consummated the Exit
Financing with terms and conditions, and with documentation in form and
substance, which is Reasonably Satisfactory to the Backstop Purchasers.

(xi) Officer’s Certificate. The Backstop Purchasers shall have received on and
as of the Effective Date a certificate of the chief executive officer or chief
financial officer of the Company confirming that the conditions set forth in
Section 7(a)(v) herein have been satisfied.

 

46



--------------------------------------------------------------------------------

(xii) Fees. All fees (including the Commitment Premium), expenses (including any
unpaid Transaction Expense) and other amounts required to be paid or reimbursed
to the Backstop Purchasers as of the Effective Date shall be paid or reimbursed
simultaneously with the consummation of the Transactions on the Effective Date.

(xiii) Aggregate Purchase Price. The Company shall have consummated the Rights
Offering, and the Subscription Agent shall have delivered to the Company the
aggregate purchase price equal to $355,000,000 for the Common Shares and
Preferred Shares issued in accordance with this Agreement.

(xiv) Amended and Restated Certificate of Incorporation. The Amended and
Restated Certificate of Incorporation shall have been filed with the office of
the Delaware Secretary of State and shall be in effect as of the Effective Date.

(xv) By-Laws. The Company By-Laws shall have been duly adopted and shall be in
full force and effect, and the Company shall have provided to the Backstop
Purchasers resolutions of the board of directors of the Company approving and
adopting such By-Laws.

(xvi) Certificate of Designations. The Certificate of Designations shall have
been filed with the office of the Delaware Secretary of State and shall be in
effect as of the Effective Date, and the Company shall have provided the
Backstop Purchasers with resolutions of the board of directors of the Company
approving and adopting such Certificate of Designations.

(xvii) Section 16 Matters. The Company’s board of directors shall have approved,
by resolution in a form agreed by the Required Backstop Purchasers, the
acquisition of Common Shares, Preferred Shares and the Warrants (including the
Backstop Purchaser Warrants) pursuant to the Transactions, for the express
purpose of affording such acquisitions an exemption from the provisions of
Section 16(b) under the Exchange Act in the event that any Backstop Purchaser
shall be alleged to be subject to Section 16(b) in respect of such acquisitions
under Rule 16a-2(a) under the Exchange Act.

(b) Conditions to the Obligations of the Company. The obligation of the Company
to issue and sell the Backstop Purchaser Shares to the Backstop Purchasers on
the Effective Date are subject to the following conditions (any or all of which
may be waived by the Company):

(i) Approval Order. The Approval Order shall have been entered by the Bankruptcy
Court in the form reasonably satisfactory to the Company, and the Approval Order
shall have become a Final Order.

(ii) Confirmation Order and Plan. The Confirmation Order shall have been entered
by the Bankruptcy Court and such order shall be a Final Order. The Plan as
approved and the Confirmation Order as entered in each case by the Bankruptcy
Court shall be consistent with the requirements for the Plan and the
Confirmation Order set forth in Section 5(b) of this Agreement, and the
conditions to confirmation and the conditions to the Effective Date of the Plan
shall have been satisfied or waived by the Company in accordance with the Plan.

 

47



--------------------------------------------------------------------------------

(iii) CCCA Plan Implementation. The Sanction Order shall have been entered by
the Canadian Bankruptcy Court and shall be a Final Order. All conditions to
implementation of the CCAA Plan shall have been satisfied or waived in
accordance with the CCAA Plan and the CCAA Plan shall have been implemented in
accordance with its terms.

(iv) Exit Financing. The Debtors shall have consummated the Exit Financing.

(v) Aggregate Purchase Price. The Subscription Agent shall have delivered to the
Company the aggregate purchase price of $355,000,000 for the Common Shares and
Preferred Shares issued in accordance with this Agreement and the Rights
Offering.

(vi) Representations and Warranties and Covenants. The representations and
warranties of each Backstop Purchaser in this Agreement that are not qualified
as to material adverse effect on the Backstop Purchaser’s performance of its
obligations hereunder or similar qualifications shall be true and correct
(without giving effect to any limitation or qualifications as to materiality) in
each case, as of the date hereof and at and as of the Effective Date (except for
representations and warranties made as of a specific date, which shall be true
and correct only as of the specified date), except to the extent that the
failure of such representations or warranties to be so true and correct as of
such dates, individually or in the aggregate, would not have a material adverse
effect on the Backstop Purchaser’s performance of its obligations hereunder, and
the representations and warranties that are qualified as to material adverse
effect on the Backstop Purchaser’s performance of its obligations hereunder or
similar qualifications shall be true and correct in all respects, in each case,
as of the date hereof at and as of the Effective Date as if made at and as of
the Effective Date (except for representations and warranties made as of a
specified date, which shall be true and correct only as of the specified date),
and each Backstop Purchaser shall have, in all material respects, complied with
all of the obligations, covenants and conditions to be performed or complied
with in this Agreement applicable to it, except as a result of any breach of
representations, warranties or covenants by a Defaulting Backstop Purchaser to
the extent that the Non-Defaulting Backstop Purchasers or a third party purchase
all Default Shares pursuant to Section 2(a)(ii).

(vii) Consents and Approvals. If the purchase of Common Shares and Preferred
Shares by the Backstop Purchasers pursuant to this Agreement is subject to the
terms of the HSR Act or merger control clearance in the jurisdictions set forth
on Schedule 7(a)(ix) of the Disclosure Schedule, the applicable waiting period
shall have expired or been terminated or the requisite clearance shall have been
obtained, as applicable, with respect to such purchase. All other material
notifications, filings, consents, waivers and approvals of or by any
Governmental Authority required in connection with the consummation of the
Transactions or as contemplated by this Agreement or the Ancillary Agreements
shall have been made or obtained and remain in full force and effect.

(viii) No Restraint. No Order shall prohibit the consummation of the Plan, the
Rights Offering or the Transactions.

(ix) Officer’s Certificate. The Company shall have received on and as of the
Effective Date a certificate of an officer of each Backstop Purchaser confirming
that, with respect to such Backstop Purchaser, the conditions set forth in
Section 7(b)(vi) herein have been satisfied.

 

48



--------------------------------------------------------------------------------

Section 8. Indemnification.

(a) Indemnification Generally. Subject to the approval of this Agreement by the
Bankruptcy Court, whether or not the Rights Offering is consummated or this
Agreement or the Purchase Commitment of any Backstop Purchaser is terminated,
the Company (in such capacity, the “Indemnifying Party”) shall indemnify and
hold harmless the Backstop Purchasers and their respective officers, directors,
employees, agents, advisors, counsel, representatives, controlling Persons and
affiliates (each an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and reasonable expenses, joint or several
(“Losses”), to which any such Indemnified Person may become subject arising out
of or in connection with any claim, challenge, litigation, investigation or
proceeding with respect to the Rights Offering, the Purchase Commitments, this
Agreement, the Ancillary Agreements or the Transactions, including without
limitation, payment of the Commitment Premium, distribution of Rights, purchase
and sale of Common Shares in the Rights Offering and purchase and sale of Common
Shares and Preferred Shares pursuant to the Purchase Commitments or any breach
of the Company of this Agreement or the Ancillary Agreements (a “Claim”),
regardless of whether any of such Indemnified Persons is a party thereto, and to
reimburse such Indemnified Persons for any reasonable legal or other reasonable
out-of-pocket expenses as they are incurred in connection with investigating,
responding to or defending any of the foregoing, provided, however, that the
foregoing indemnification will not, as to any Indemnified Person, apply to
Losses to the extent that they are finally judicially determined to have
resulted from the bad faith, gross negligence or willful misconduct on the part
of such Indemnified Person or have resulted from a material breach by such
Indemnified Person of the terms of this Agreement or the Ancillary Agreements.
If for any reason the foregoing indemnification is unavailable to any
Indemnified Person or insufficient to hold it harmless, then the Indemnifying
Party shall contribute to the amount paid or payable by such Indemnified Person
as a result of such Loss in such proportion as is appropriate to reflect not
only the relative benefits received by the Indemnifying Party on the one hand
and such Indemnified Person on the other hand but also the relative fault of the
Indemnifying Party, on the one hand, and such Indemnified Person, on the other
hand, as well as any relevant equitable considerations. It is hereby agreed that
the relative benefits to the Indemnifying Party on the one hand and all
Indemnified Persons on the other hand shall be deemed to be in the same
proportion as (i) the total value received or proposed to be received by the
Company pursuant to the sale of Common Shares and Preferred Shares contemplated
by this Agreement bears to (ii) the Commitment Premium payable to the Backstop
Purchasers. The Indemnifying Party also agrees that no Indemnified Person shall
have any liability based on their comparative or contributory negligence or
otherwise to the Indemnifying Party, any person asserting claims on behalf of or
in right of any of the Indemnifying Party, or any other person in connection
with any Claim, except as to any Indemnified Person to the extent that any
Losses incurred by the Company are finally judicially determined to have
resulted from bad faith, gross negligence or willful misconduct of such
Indemnified Person in performing the services that are the subject of this
Agreement or the Ancillary Agreements; provided, however, that in no event shall
an Indemnified Person or such other parties have any liability for any indirect,
consequential or punitive damages in connection with or as a result of any of
their activities related to the foregoing. Furthermore, the Company hereby
agrees that it shall not seek indirect, consequential or punitive damages as a
result of any breach of the terms hereof. The indemnity, reimbursement and
contribution obligations of the Indemnifying Party under this Section 8 shall be
in addition to any liability that the Indemnifying Party may otherwise have to
an Indemnified Person and shall be binding upon and inure to the benefit of any
successors, assigns, heirs and personal representatives of the Indemnifying
Party and any Indemnified Person.

 

49



--------------------------------------------------------------------------------

(b) Certain Procedures. Promptly after receipt by an Indemnified Person of
notice of the commencement of a Claim (a “Proceeding”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, promptly (and in any event within ten Business Days) notify the
Indemnifying Party in writing of the commencement thereof; provided that (i) the
omission so to notify the Indemnifying Party will not relieve it from any
liability that it may have hereunder except to the extent it has been materially
prejudiced by such failure and (ii) the omission so to notify the Indemnifying
Party will not relieve it from any liability that it may have to an Indemnified
Person otherwise than on account of this Section 8. In case any such Proceedings
are brought against any Indemnified Person and it notifies the Indemnifying
Party of the commencement thereof, the Indemnifying Party will be entitled to
participate therein, and, to the extent that it may elect by written notice
delivered to such Indemnified Person, to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnified Person, provided that if the
defendants in any such Proceedings include both such Indemnified Person and the
Indemnifying Party and such Indemnified Person shall have reasonably concluded
that there may be legal defenses available to it that are different from or
additional to those available to the Indemnifying Party, such Indemnified Person
shall have the right to select separate counsel to assert such legal defenses
and to otherwise participate in the defense of such Proceedings on behalf of
such Indemnified Person. Upon receipt of notice from the Indemnifying Party to
such Indemnified Person of its election so to assume the defense of such
Proceedings and approval by such Indemnified Person of counsel, the Indemnifying
Party shall not be liable to such Indemnified Person for expenses incurred by
such Indemnified Person in connection with the defense thereof (other than
reasonable costs of investigation) unless (i) such Indemnified Person shall have
employed separate counsel in connection with the assertion of legal defenses in
accordance with the preceding sentence (it being understood, however, that the
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel in addition to local counsel, approved by the Required Backstop
Purchasers, representing the Indemnified Persons who are parties to such
Proceedings), (ii) the Indemnifying Party shall not have employed counsel
reasonably satisfactory to such Indemnified Person to represent such Indemnified
Person within a reasonable time after notice of commencement of the Proceedings
or (iii) the Indemnifying Party shall have authorized in writing the employment
of counsel for such Indemnified Person.

(c) Limitations. The Indemnifying Party shall not be liable for any settlement
of any Proceedings effected without its written consent (which consent shall not
be unreasonably withheld). If any settlement of any Proceeding is consummated
with the written consent of the Indemnifying Party or if there is a Final Order
for the plaintiff in any such Proceedings, the Indemnifying Party agrees to
indemnify and hold harmless each Indemnified Person from and against any and all
Losses by reason of such settlement or judgment in accordance with, and subject
to the limitations of, the provisions of this Section 8. Notwithstanding
anything in this Section 8 to the contrary, if at any time an Indemnified Person
shall have requested the Indemnifying Party to reimburse such Indemnified Person
for legal or other expenses in connection with investigating, responding to or
defending any Proceedings as contemplated by this Section 8, the Indemnifying
Party shall be liable for any settlement of any Proceedings effected without its
written consent if (i) such settlement is entered into more than 60 days after
receipt by the Indemnifying Party of such request for reimbursement and (ii) the
Indemnifying Party shall not have reimbursed such Indemnified Person in
accordance with such request prior to the date of such settlement. The
Indemnifying Party shall not, without the prior written consent of an
Indemnified Person (which consent shall be granted or withheld in the
Indemnified Party’s sole discretion), effect any settlement of any pending or
threatened Proceedings in respect of which indemnity has been sought hereunder
by such Indemnified Person unless (a) such settlement includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Proceedings without the payment by any Indemnified Person of any amounts
or the imposition of any non-monetary penalty or obligation and (b) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

50



--------------------------------------------------------------------------------

Section 9. No Survival of Representations and Warranties. All representations
and warranties made in this Agreement shall terminate on the Effective Date.

Section 10. Termination.

(a) Automatic Termination. This Agreement shall automatically terminate if the
Bankruptcy Court, or any other court of competent jurisdiction, enters an Order
declaring, in a Final Order, that this Agreement is unenforceable.

(b) Termination by Mutual Consent. This Agreement may be terminated at any time
prior to the Effective Date upon the mutual written consent of the Company and
the Consent of the Backstop Purchasers.

(c) Termination by Backstop Purchasers. Prior to the Effective Date, the
Backstop Purchasers (pursuant to a Consent of the Backstop Purchasers) may
terminate this Agreement upon written notice to the Company of the occurrence of
any of the following events:

(i) Approval Motion Supplement. Failure of the Debtors to file an Approval
Motion Supplement within one Business Day following the execution of this
Agreement.

(ii) Approval Order. Failure of the Bankruptcy Court to enter an Approval Order
in form and substance Reasonably Satisfactory to the Backstop Purchasers within
20 days after the Approval Motion Supplement is filed, or the entry of an order
by the Bankruptcy Court (or any other court of competent jurisdiction) vacating
the Approval Order.

(iii) Alternative Transaction. The entering of an order by the Bankruptcy Court
authorizing the Debtors to enter into an Alternative Transaction.

(iv) Breach or Failure to Perform. By written notice given with the Consent of
the Backstop Purchasers (A) if the Company violates, breaches or fails to
perform any of its representations, warranties or covenants contained in this
Agreement or the Ancillary Agreements and such breach or failure to perform
(x) would give rise to the failure of a condition set forth in Section 7(a)(v)
to be satisfied as of the Effective Date, (y) cannot be or has not been cured by
June 11, 2010 following delivery by the Backstop Purchasers to the Company of
written notice of such breach or failure to perform, and (z) has not been waived
with the Consent of the Backstop Purchasers; provided, however, that the right
to terminate this Agreement pursuant to this Section 10(c)(iv) shall not be
available to the Backstop Purchasers if any of the Backstop Purchasers is then
in breach with respect to any of its representations, warranties, covenants or
other agreements contained in this Agreement and such breach or failure to
perform would give rise to the failure of a condition set forth in
Section 7(b)(vi) to be satisfied as of the Effective Date; or (B) in accordance
with Section 2(a)(ii).

 

51



--------------------------------------------------------------------------------

(v) Disclosure Statement. Failure of the Bankruptcy Court to enter an order
approving the Disclosure Statement, in form and substance Reasonably
Satisfactory to the Backstop Purchasers, within 20 days after the Approval
Motion Supplement has been filed with the Bankruptcy Court.

(vi) Confirmation Order. Failure of the Bankruptcy Court to enter a Confirmation
Order in form and substance Reasonably Satisfactory to the Backstop Purchasers
by May 28, 2010.

(vii) Sanction Order. Failure of the Canadian Bankruptcy Court to issue the
Sanction Order by May 28, 2010 in form and substance Reasonably Satisfactory to
the Backstop Purchasers.

(viii) DIP Credit Agreement. If there is an “Event of Default” under the
DIP Credit Agreement upon the failure of the debtors thereto to cure in
accordance with the provisions of the DIP Credit Agreement, or the failure of
the creditors thereto to waive the occurrence of such an Event of Default.

(ix) Exclusivity. The Bankruptcy Court issues an order terminating the Debtors’
exclusive rights pursuant to section 1121 of the Bankruptcy Code to file a plan
of reorganization and solicit acceptances thereto.

(x) Termination of CCAA Stay. The stay under the CCAA Proceedings is not
extended through the later of June 7, 2010 or the date of implementation of the
CCAA Plan.

(xi) Consummation of the Rights Offering. Failure of the Rights Offering to be
consummated and the Effective Date (as defined in the Plan) to have occurred by
June 11, 2010, other than by reason of a material breach of this Agreement by
any of the Backstop Purchasers.

(xii) Dismissal, Conversion or Appointment of Examiner. If the Debtors’
Bankruptcy Cases shall have been dismissed or converted to cases under Chapter 7
of the Bankruptcy Code or if an interim or permanent trustee or an examiner with
expanded powers shall have been appointed to oversee or operate the Debtors in
their Bankruptcy Cases.

(xiii) Termination of CCAA Proceeding. The CCAA Proceeding is terminated prior
to implementation of the CCAA Plan or a receiver, receiver and manager or
trustee-in-bankruptcy is appointed over any of the property, assets or
undertaking of CSA Canada.

 

52



--------------------------------------------------------------------------------

(d) Termination by the Company. The Company may terminate this Agreement upon
written notice to the Backstop Purchasers of the occurrence of any of the
following events:

(i) Alternative Transaction. In connection with, or at any time following the
approval of an Alternative Transaction by the Bankruptcy Court, but prior to the
consummation of such Alternative Transaction.

(ii) Breach or Failure to Perform. By written notice from the Company if any
Backstop Purchaser violates, breaches or fails to perform any of its
representations, warranties or covenants contained in this Agreement and such
breach or failure to perform (A) would give rise to the failure of a condition
set forth in Section 7(b)(vi) to be satisfied as of the Effective Date
(including in accordance with Section 2(a)(ii)), (B) cannot be or has not been
cured by June 11, 2010 following delivery by the Company to such Backstop
Purchaser of written notice of such breach or failure to perform, and (C) has
not been waived by the Company; provided, however, that the right to terminate
this Agreement pursuant to this Section 10(d)(ii) shall not be available if the
Company’s failure to fulfill any obligation under this Agreement shall have been
the cause of, or shall have resulted in, the failure of such condition; provided
further, however, that if the Non-Defaulting Backstop Purchasers or a
third-party have agreed to purchase all of the Default Shares in accordance with
Section 2(a)(ii) herein, a breach by any Defaulting Backstop Purchaser shall not
give rise to a right to terminate this Agreement.

(iii) Consummation of the Rights Offering. Failure of the Rights Offering to be
consummated by June 11, 2010, other than by reason of a material breach of this
Agreement by the Company.

(iv) Dismissal, Conversion or Appointment of Examiner. If the Debtors’
Bankruptcy Cases shall have been dismissed or converted to cases under Chapter 7
of the Bankruptcy Code or if an interim or permanent trustee or an examiner with
expanded powers shall have been appointed to oversee or operate the Debtors in
their Bankruptcy Cases.

(v) Termination of CCAA Proceeding. The CCAA Proceeding is terminated prior to
implementation of the CCAA Plan or a receiver, receiver and manager or
trustee-in-bankruptcy is appointed over any of the property, assets or
undertaking of CSA Canada.

(e) Effect of Termination. Upon termination under this Section 10, all rights
and obligations of the parties under this Agreement shall terminate without any
liability of any party to any other party except that (i) nothing contained
herein shall release any party hereto from liability from any breach, and
(ii) the covenants and agreements made by the parties herein under Section 2(b),
Section 2(c), Section 8, and Section 11 through Section 22 shall survive
indefinitely in accordance with their terms.

Section 11. Notices. All notices and other communications in connection with
this Agreement will be in writing and will be deemed given (a) upon receipt if
delivered personally, (b) upon written confirmation if sent via electronic
facsimile or electronic mail, (c) three Business Days if being mailed by
registered or certified mail (return receipt requested), or (d) upon receipt if
delivered by an express courier (with confirmation), to the parties at the
following addresses (or at such other address for a party as will be specified
by like notice):

 

53



--------------------------------------------------------------------------------

  (a) If to the Backstop Purchasers, to the addresses set forth on Schedule I
hereto.

with copies to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

  Attention: Adam Weinstein

       Arik Preis

Fax: (212) 872-1002

  Email:   aweinstein@akingump.com

         apreis@akingump.com

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

  Attention: Christopher Mayer

       Timothy Graulich

Fax: (212) 701-5800

  Email:   chris.mayer@davispolk.com

         timothy.graulich@davispolk.com

 

  (b) If to the Company, to:

Cooper-Standard Holdings, Inc.

39550 Orchard Hill Place Drive

Novi, Michigan 48375

Attention: General Counsel

Fax: (248) 596-6535

Email: twhefferon@cooperstandard.com

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY 10004

  Attention: Gary L. Kaplan

       David L. Shaw

Fax: (212) 859-4000

  Email:   Gary.Kaplan@friedfrank.com,

         David.Shaw@friedfrank.com

 

54



--------------------------------------------------------------------------------

Section 12. Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement will be
assigned by any of the parties (whether by operation of Law or otherwise)
without the prior written consent of the other party. Notwithstanding the
previous sentence, this Agreement, or the Backstop Purchasers’ obligations
hereunder, may be assigned, delegated or transferred, in whole or in part, by
the Backstop Purchasers to any Person; provided that any such assignee assumes
the obligations of the Backstop Purchasers hereunder and agrees in writing to be
bound by the terms of this Agreement in the same manner as the Backstop
Purchasers. Notwithstanding the foregoing or any other provisions herein, no
such assignment will relieve such Backstop Purchaser of its obligations
hereunder, other than in the case of any assignment by a Backstop Purchaser to
any Person in respect of which the Company has provided its written consent
(such consent not to be unreasonably withheld). A Backstop Purchaser seeking the
Company’s consent to an assignment in accordance with the preceding sentence
shall notify the Creditors’ Committee (as defined in the Plan) that it is
seeking such consent promptly after making a consent request to the Company. Any
such assignee will be required to pay the applicable purchase price for shares
purchased pursuant to the exercise of Rights under Section 1(a) as provided in
such section and any amounts payable upon the exercise of Oversubscription
Rights under Section 1(b) and with respect to the Holdback Shares and Backstop
Shares by 2:00 p.m., New York time on the second Business Day after receipt of
the Commitment Notice or Satisfaction Notice (which deadline will be set forth
therein). Except as provided in Section 8 with respect to the Indemnified
Parties, this Agreement (including the documents and instruments referred to in
this Agreement) is not intended to and does not confer upon any person other
than the parties hereto any rights or remedies under this Agreement.

Section 13. Prior Negotiations; Entire Agreement. This Agreement (including
Schedules and Exhibits attached hereto and the Ancillary Agreements) constitutes
the entire agreement of the parties and supersedes all prior agreements,
arrangements or understandings, whether written or oral, between the parties
with respect to the subject matter of this Agreement, except that the parties
hereto acknowledge that any confidentiality agreements heretofore executed among
the parties will continue in full force and effect.

Section 14. GOVERNING LAW; VENUE. THIS AGREEMENT, AND ALL CLAIMS ARISING OUT OF
OR RELATING THERETO, WILL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK (EXCLUDING CONFLICT OF LAWS RULES AND
PRINCIPLES). THE BACKSTOP PURCHASERS HEREBY IRREVOCABLY SUBMIT TO THE
JURISDICTION OF, AND VENUE IN, THE UNITED STATES BANKRUPTCY COURT FOR THE
DISTRICT OF DELAWARE AND WAIVE ANY OBJECTION BASED ON FORUM NON CONVENIENS.

Section 15. Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.

 

55



--------------------------------------------------------------------------------

Section 16. Waivers and Amendments. This Agreement (including the exhibits and
schedules hereto) may be amended, modified, superseded, cancelled, renewed or
extended, and the terms and conditions of this Agreement may be waived, only by
a written instrument signed by the Company and such Backstop Purchasers that
constitute a Consent of the Backstop Purchasers, and, to the extent required,
the approval of the Bankruptcy Court; provided, however, that any amendment,
modification, supersession, cancellation, renewal, extension or waiver that
(i) disproportionately affects any Backstop Purchaser in a material and adverse
manner in relation to the other Backstop Purchasers or (ii) changes a Backstop
Purchaser’s Commitment Percentage (other than changes expressly contemplated by
this Agreement) or the dollar amount payable pursuant to the Purchase Commitment
of a Backstop Purchaser (other than changes expressly contemplated by this
Agreement) shall not, in each case, be effective with respect to such Backstop
Purchaser without such Backstop Purchaser’s prior written consent. Each Backstop
Purchaser may grant or withhold such Backstop Purchaser’s written consent to any
amendment, modification, supersedence, cancellation, renewal or extension
pursuant to the prior sentence in its sole discretion. No delay on the part of
any party in exercising any right, power or privilege pursuant to this Agreement
will operate as a waiver thereof, nor will any waiver on the part of any party
of any right, power or privilege pursuant to this Agreement, nor will any single
or partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. The rights and remedies
provided pursuant to this Agreement are cumulative and are not exclusive of any
rights or remedies which any party otherwise may have at law or in equity.

Section 17. Interpretation and Construction. This Agreement has been freely and
fairly negotiated among the parties. If an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party because of the authorship of any provision of this
Agreement. Capitalized terms used in this Agreement and not otherwise defined
herein shall have the respective meanings ascribed thereto in Schedule III.
Unless the context requires otherwise, any agreements, documents, instruments or
Laws defined or referred to in this Agreement will be deemed to mean or refer to
such agreements, documents, instruments or Laws as from time to time amended,
modified or supplemented, including (a) in the case of agreements, documents or
instruments, by waiver or consent and (b) in the case of Laws, by succession of
comparable successor statutes; provided that with respect to any agreement,
document or instrument listed on any Schedules hereto, all such amendments,
modifications or supplements must also be listed in the appropriate Schedule.
All references in this Agreement to any particular Law will be deemed to refer
also to any rules and regulations promulgated under that Law. The words
“include,” “includes” and “including” will be deemed to be followed by “without
limitation.” References to a person are also to its permitted successors and
assigns. Pronouns in masculine, feminine and neuter genders will be construed to
include any other gender, and words in the singular form will be construed to
include the plural and vice versa, unless the context requires otherwise. When a
reference in this Agreement is made to an Article, Section, Exhibit, Annex or
Schedule, such reference is to an Article or Section of, or Exhibit, Annex or
Schedule to, this Agreement unless otherwise indicated. The words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole and not to any particular subdivision
unless expressly so limited. If any party has breached any representation,
warranty or covenant contained herein in any respect, the fact that there exists
another representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the party has not
breached will not detract from or mitigate the fact that the party is in breach
of the first representation, warranty or covenant. With regard to all dates and
time periods set forth or referred to in this Agreement, time is of the essence.

 

56



--------------------------------------------------------------------------------

Section 18. Headings. The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

Section 19. Specific Performance. The parties acknowledge and agree that any
breach of the terms of this Agreement would give rise to irreparable harm for
which money damages would not be an adequate remedy, and, accordingly, the
parties agree that, in addition to any other remedies, each will be entitled to
enforce the terms of this Agreement by a decree of specific performance without
the necessity of proving the inadequacy of money damages as a remedy and without
the necessity of posting bond.

Section 20. Damages. Notwithstanding anything to the contrary in this Agreement,
the parties to this Agreement waive their rights to claim or otherwise seek
consequential, special or punitive damages or lost profits.

Section 21. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

Section 22. Certain Information. Each party to this Agreement agrees to comply
with the reasonable request of another party hereto to provide an appropriate
Form W-8 or Form W-9, or other applicable Tax form.

Section 23. Barclays Broker-Dealer. The parties acknowledge that Barclays
Capital, Inc. is acting solely as agent for its affiliate, Barclays Bank PLC for
purposes of Rule 15a-6 under the Exchange Act. Barclays Bank PLC is solely
responsible for all of its representations and warranties and all payment and
performance obligations hereunder, and Barclays Capital, Inc. is not responsible
for any such obligations.

Section 24. Termination of Original Commitment Agreement. Effective upon the
execution of this Agreement, the Company and the Backstop Purchasers party to
that certain Commitment Agreement, dated as of February 1, 2010 (the “Original
Commitment Agreement”), hereby agree that the Original Commitment Agreement is
hereby terminated by the mutual written consent of the Company and each of the
Backstop Purchasers party thereto pursuant to and in accordance with
Section 10(b) of the Original Commitment Agreement without any liability on the
part of any party thereto or hereto.

[Signature Page Follows]

 

57



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

COOPER-STANDARD HOLDINGS INC. By:  

/s/ Allen J. Campbell

Name:   Allen J. Campbell Title:   Vice President and CFO

Cooper-Standard Holdings Inc.

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

OHSF II FINANCING, LTD.       OHA STRATEGIC CREDIT MASTER FUND, L.P. By:   

/s/ Scott D. Krase

     

By: OHA Strategic Credit GenPar,

Name:    Scott D. Krase       LLC, its general partner Title:    Authorized
Person                By:   

/s/ Scott D. Krase

         Name:    Scott D. Krase          Title:    Authorized Signatory

OAK HILL CREDIT OPPORTUNITIES

FINANCING, LTD.

     

OHA STRATEGIC CREDIT MASTER

FUND II, L.P.

         By:   

OHA Strategic Credit GenPar,

LLC, its general partner

By:   

/s/ Scott D. Krase

      By:   

/s/ Scott D. Krase

Name:    Scott D. Krase       Name:    Scott D. Krase Title:    Authorized
Person       Title:    Authorized Signatory LERNER ENTERPRISES, LLC       FUTURE
FUND BOARD OF GUARDIANS By: OAK HILL ADVISORS, L.P.       By: OAK HILL ADVISORS,
L.P. As advisor and attorney-in-fact to       As its Investment Advisor Lerner
Enterprises, LLC       By:   

/s/ Scott D. Krase

      By:   

/s/ Scott D. Krase

Name:    Scott D. Krase       Name:    Scott D. Krase Title:    Authorized
Person       Title:    Authorized Person

Cooper-Standard Holdings Inc.

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

LORD, ABBETT & CO. LLC, as

investment advisor on behalf of multiple clients

By:  

/s/ Lawrence H. Kaplan

Name:   Lawrence H. Kaplan Title:   Member & General Counsel

Cooper-Standard Holdings Inc.

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

CAPITAL RESEARCH AND

MANAGEMENT COMPANY, for and on

behalf of the following funds:

American High-Income Trust

American Funds Insurance Series, Asset Allocation Fund

American Funds Insurance Series,

High-Income Bond Fund

By:  

/s/ Michael Downer

Name:   Michael Downer Title:   Senior Vice President & Secretary

Cooper-Standard Holdings Inc.

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

TCW SHARED OPPORTUNITY FUND IV, L.P.

      TCW SHARED OPPORTUNITY FUND V, L.P.

By: TCW Asset Management Company,

its Investment Adviser

     

By: TCW Asset Management Company,

its Investment Adviser

By:   

/s/ Richard H. Stevenson

      By:   

/s/ Richard H. Stevenson

Name:    Richard H. Stevenson       Name:    Richard H. Stevenson Title:   
Senior Vice President       Title:    Senior Vice President By:   

/s/ Jason A. Breaux

      By:   

/s/ Jason A. Breaux

Name:    Jason A. Breaux       Name:    Jason A. Breaux Title:    Senior Vice
President       Title:    Senior Vice President

TCW SHARED OPPORTUNITY FUND IVB, L.P.

  

By: TCW Asset Management Company,

its Investment Adviser

         By:   

/s/ Richard H. Stevenson

         Name:    Richard H. Stevenson          Title:    Senior Vice President
         By:   

/s/ Jason A. Breaux

         Name:    Jason A. Breaux          Title:    Senior Vice President      
  

Cooper-Standard Holdings Inc.

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

TD HIGH YIELD INCOME FUND By:   TD Asset Management Inc.,   as manager and
trustee By:  

/s/ Gregory Kocik

Name:   Gregory Kocik Title:   Managing Director

Cooper-Standard Holdings Inc.

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

BARCLAYS BANK PLC by Barclays Capital, Inc., solely as agent By:  

/s/ Dan Crowley

Name:   Dan Crowley Title:   Managing Director

Cooper-Standard Holdings Inc.

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

SILVER POINT CAPITAL, L.P. By:  

/s/ Michael A. Gatto

Name:   Michael A. Gatto Title:   Authorized Signatory

Cooper-Standard Holdings Inc.

Signature Page to Commitment Agreement



--------------------------------------------------------------------------------

Schedule III

Index of Defined Terms

“Amended and Restated Certificate of Incorporation” means the Second Amended and
Restated Certificate of Incorporation of the Company, in the form attached
hereto as Exhibit G.

“Approval Order” means an order of the Bankruptcy Court (such order, in the form
filed by the Debtors in the Bankruptcy Court on February 1, 2010, with any
revisions, in form and substance Reasonably Satisfactory to the Backstop
Purchasers) approving: (A) this Agreement and the form and manner of the Rights
Offering and (B) the payment of the fees and expenses provided for herein,
including the Commitment Premium.

“Ancillary Agreements” means the Registration Rights Agreement, the Nomination
Agreement, the Modified Executive Incentive Plan, the Amended and Restated
Certificate of Incorporation, the Certificate of Designations, the By-Laws and
such other agreements to be executed by some or all of the parties hereto as may
be reasonably necessary to carry out the Transactions including any and all
documents which are included in the Plan Supplement (as defined in the Plan).

“Backstop Commitment Fees and Expenses Approval Order” means the order approving
the payment of reasonable and documented fees and expenses incurred by counsel
for the Backstop Purchasers in connection with the negotiation, documentation,
and implementation of the Rights Offering and any and all supporting documents
and related transactions, entered by the Bankruptcy Court on January 5, 2010
[Docket No. 671].

“Business Day” means any day, other than a Saturday, Sunday or “legal holiday”
(as defined in Bankruptcy Rule 9006(a)).

“By-Laws” means the Amended and Restated By-Laws of the Company, in the form
attached hereto as Exhibit H.

“Certificate of Designations” means the Cooper-Standard Holdings, Inc.
Certificate of Designations for the 7% Cumulative Participating Convertible
Preferred Stock, in the form attached hereto as Exhibit J.

“Claimholder” means a person that is Senior Claimholder and/or a Subordinated
Claimholder.

“Commission” means the United States Securities and Exchange Commission.

“Common Shares” means shares of New Common Stock.

“Confidentiality Agreements” means (i) the Confidentiality Agreement dated as of
February 9, 2010 between Barclays Capital Inc., and the Company and (ii) the
Confidentiality Agreement dated as of February 9, 2010 between Silver Point
Finance, LLC and the Company.

“Consent of the Backstop Purchasers” means the consent of two-thirds in amount
of the Backstop Purchasers, based on Commitment Percentage, which consent may be
granted or withheld in accordance with Section 16 of this Agreement.



--------------------------------------------------------------------------------

“Contract” means any agreement, lease, license, evidence of indebtedness,
mortgage, indenture, security agreement or other contract.

“Convertible Preferred Stock” means the Company’s 7% Cumulative Participating
Convertible Preferred Stock, having the terms set forth in the Certificate of
Designations.

“Dataroom” means the Intralinks data room maintained by the Company under the
name “Project Comet.”

“DIP Credit Agreement” means that certain Debtor-In-Possession Credit Agreement,
dated as of December 18, 2009, among the Company, Cooper-Standard Automotive
Inc., Cooper-Standard Automotive Canada Limited, Metzeler Automotive Profile
Systems GMbH, the various lenders party thereto, Deutsche Bank Trust Company
Americas, and Deutsch Bank Securities Inc. and any replacement facility approved
by the Bankruptcy Court.

“Eligible Subordinated Claimholder” means a Subordinated Claimholder that
returns an Investor Certificate to the Subscription Agent indicating that it is
an Accredited Investor or a QIB.

“Economic Sanctions Laws” means: (i) the Trading With the Enemy Act, 50 U.S.C.
App. §5 et seq.; (ii) the International Emergency Economic Powers Act, 50 U.S.C.
§1701 et seq.; (iii) Executive Order No. 13224 on Terrorist Financing: Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism (September 23, 2001), as amended by Executive
Order 13268 (July 3, 2002); or (iv) any other United States Law or regulation
concerning economic sanctions administered by the U.S. Department of Treasury
Office of Foreign Assets Control.

“Effective Date” means the effective date of the Plan and the date of
implementation of the CCAA Plan.

“Environmental Laws” means all applicable federal, state, provincial, local and
foreign laws, rules, regulations, by-laws, codes, judicial or administrative
decisions and orders relating to the protection of human health and safety or
the environment.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.

“Exit Financing” means, with respect to the Company and its Subsidiaries, one or
more debt facilities or instruments with banks or other institutional investors
or lenders providing for revolving credit loans, term loans, letter of credit
facilities, receivables or similar factoring arrangements, bank guarantees
and/or other long term indebtedness, in any case entered into on or prior to
(but effective as of) the Effective Date with terms and conditions, and with
documentation in form and substance, which is Reasonably Satisfactory to the
Backstop Purchasers.



--------------------------------------------------------------------------------

“Final Order” means an order, ruling or judgment of the Bankruptcy Court,
Canadian court or any other court of competent jurisdiction, as applicable,
which has not been reversed, vacated or stayed and as to which the time to
appeal, petition for certiorari, or move for reargument or rehearing has expired
and as to which no appeal, petition for certiorari, or other proceedings for
reargument or rehearing are then pending, or as to which any right to appeal,
petition for certiorari, reargue, or rehear has been waived in writing in form
and substance satisfactory to the Debtors and Reasonably Satisfactory to the
Backstop Purchasers or, in the event that an appeal, writ of certiorari, or
reargument or rehearing thereof has been sought, such order of the Bankruptcy
Court, Canadian Bankruptcy Court or other court of competent jurisdiction (as
applicable) has been determined by the highest court to which such order was
appealed, or certiorari, reargument or rehearing has been denied and the time to
take any further appeal, petition for certiorari or move for reargument or
rehearing has expired; provided, however, that the possibility that a motion
under Rule 59 or Rule 60 of the Federal Rules of Civil Procedure, or any
analogous rule under the Bankruptcy Rules or applicable state or provincial
court rules of civil procedure, may be filed with respect to such order will not
cause such order not to be a Final Order.

“Governmental Authority” means any government, any governmental administrative
or regulatory entity or body, department, commission, board, agency or
instrumentality, and any court, tribunal, arbitral or judicial body, in each
case whether federal, state, county, provincial, territorial, and whether local,
state, foreign or multinational.

“Hazardous Materials” means any pollutant, substance, asbestos and
asbestos-containing materials, waste, material, contaminant, petroleum,
petroleum-containing materials, radiation and radioactive materials or
polychlorinated biphenyls as defined in, or regulated by, any Environmental
Laws.

“Intellectual Property” means (i) registered and unregistered copyrights in both
published works and unpublished works, (ii) fictitious business names, trading
names, domain names, corporate names, trade dress, registered and unregistered
trademarks, service marks, and pending applications for any of the foregoing,
(iii) any patents and patent applications, and all reissues, divisionals,
renewals, extensions, provisionals, continuations and continuations-in-part
thereof, (iv) computer software (source code and object code) or middleware, and
(v) know-how, trade secrets and other proprietary and confidential information,
including proprietary and confidential customer/vendor lists, technical
information, data, data bases, process technology, plans, drawings, agreements,
licenses and blue prints.

“Independent Nomination Parties” means Capital Research and Management Company
or its affiliates, TCW Asset Management Company or its affiliates, TD Asset
Management Inc. or its affiliates, and Lord, Abbett & Co. LLC or its affiliates.

“Investor Certificate” has the meaning assigned thereto in the Plan.

“Knowledge of the Company” means the knowledge, after due inquiry of their
direct reports, of any of the following personnel of the Company: (i) Jim
McElya, Chairman and Chief Executive Officer; (ii) Kimberly Dickens, Vice
President Human Resources; (iii) Tim Hefferon, General Counsel; (iv) Ed Hasler,
Vice Chairman/President North America; (v) Mike Verwlist, Vice President M&A
Properties; (vi) Allen Campbell, Chief Financial Officer; (vii) Robert C.
Johnson, Vice President Tax; and (viii) Helen Yantz, Vice President Corporate
Controller.



--------------------------------------------------------------------------------

“Law” means any and all applicable federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, rule, regulation or other similar legal requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Authority.

“Material Adverse Effect” means any circumstance, change in or effect on the
Company and its Subsidiaries, taken as a whole, that individually or in the
aggregate with all other circumstances, changes in or effects on the Company and
its Subsidiaries, taken as a whole, is or is reasonably likely to be materially
adverse to the business, operations, assets or liabilities (including contingent
liabilities), results of operations or the conditions (financial or otherwise)
of the Company and its Subsidiaries, taken as a whole; provided, however, that
none of the following shall be deemed, either alone or in combination, to
constitute a Material Adverse Effect and none of the following shall be taken
into account in determining whether there has been or may be a Material Adverse
Effect: (i) any changes in any Law after the date hereof or the interpretation
or enforcement thereof, (ii) any changes generally affecting the industries in
which the Company and its Subsidiaries operate, (iii) any change or development
in United States financial or securities markets, general economic or business
conditions, or political or regulatory conditions, (iv) any act of war, armed
hostilities or terrorism, (v) any changes in GAAP or accounting principles or
the interpretation or enforcement thereof, (vi) the negotiation, execution,
delivery, performance, public announcement or existence of, or compliance with,
of this Agreement, the Rights Offering, the Plan or any of the other
Transactions (including, without limitation, any litigation related thereto
and/or any adverse change in customer, employee, supplier, financing source,
licensor, licensee, stockholder, joint venture partner or any other similar
relationships), (vii) any failure, in and of itself, of the Company or any of
its Subsidiaries to meet, with respect to any period or periods, any internal or
industry analyst projections, forecasts, estimates of earnings or revenues, or
business plans (it being understood and agreed that the facts and circumstances
giving rise to or contributing to such failure may by taken into account in
determining whether a Material Adverse Effect has occurred), (viii) any effect
resulting from any act or omission of the Debtors taken with the prior written
Consent of the Backstop Purchasers; or (ix) any effect resulting from the filing
of the Chapter 11 Cases; provided, further, however, that any circumstance,
change or effect described in clauses (i) – (v), may be taken into account in
determining whether there has been or may be a “Material Adverse Effect” to the
extent such circumstance, change or effect on the Company and its Subsidiaries,
taken as a whole, is materially disproportionate as compared to its impact on
other participants in the industries in which the Company and its Subsidiaries
operate (but only the incremental impact of such circumstance, change or effect
shall be taken into account). The foregoing notwithstanding, the parties hereby
agree that any circumstances, changes or effects, in each case specific to the
Company or its Subsidiaries, taken as a whole, that individually or in the
aggregate with all other circumstances, changes or effects specific to the
Company or its Subsidiaries, would: (a) if measured as of the date hereof,
reasonably be expected to result in a reduction in Total Enterprise Value by
more than 5% or (b) if measured after the date hereof, reasonably be expected to
result in a reduction in Total Enterprise Value by more than 20%, then such
circumstances, changes in or effects on the Company and its Subsidiaries, taken
as a whole, shall be deemed to be a “Material Adverse Effect.” For purposes of
the foregoing sentence, the parties hereby agree that Total Enterprise Value as
of the date hereof is $925,000,000, and the parties also assume that such Total
Enterprise Value is in no way discounted to take into account circumstances,
changes or effects that would result in any representation or warranty of the
Company not being true and correct; provided that it is understood the parties
have agreed to such Total Enterprise Value solely for purposes of the foregoing
sentence, without prejudice to the positions the Backstop Purchasers may take in
any other circumstances.



--------------------------------------------------------------------------------

“New Common Stock” means the new common stock, par value $0.001 per share, of
the Company.

“Order” means any order, judgment, decree, injunction, ruling, writ or
assessment of any Governmental Authority (whether temporary, preliminary or
permanent) that is binding on any Person or its property under applicable Law.

“Permitted Encumbrances” means (i) Liens imposed by an Order of the Bankruptcy
Court; (ii) Liens imposed by Law for taxes, rates, assessments or other
governmental charges or levies the payment of which is not yet due, or for which
installments have been paid based on reasonable estimates pending final
assessments, or if due, the validity of which is being contested and for which
reserves have been taken in accordance with and to the extent required by
U.S. GAAP; (iii) carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s, suppliers’ and other like Liens imposed by Law (including Liens of
customs and revenue authorities to secure customs duties in connection with the
importation of goods), arising in the ordinary course of business and securing
obligations that are not overdue by more than 60 days or are being contested;
(iv) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations; (v) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business; (vi) easements, zoning restrictions, rights-of-way,
licenses, permits, reservations, covenants, servitudes, and rights in the nature
of easements (including, without limiting the generality of the foregoing,
licenses, easements, rights-of-way and rights in the nature of easements for
sidewalks, public ways, sewers, drains, gas, steam and water mains or electric
light and power, or telephone and telegraph conduits, poles, wires and cables)
and land use and building restrictions, by-laws, regulations and ordinances of
federal, provincial, regional, state, municipal and other Governmental
Authorities, minor defects or irregularities of title and other similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Company or any of its Subsidiary;
(vii) landlords’ and lessors’ and other like Liens in respect of rent not in
default or being reasonably contested and the rights of any tenant, occupant or
licensee under any lease, occupancy agreement or license which do not materially
impair the use of the real property subject thereto for the purpose for which it
is used by that Person; and (viii) the right reserved to or vested in any
Governmental Authority by the terms of any lease, license, franchise, grant or
permit acquired by that Person or by any statutory provision to terminate any
such lease, license, franchise, grant or permit, or to require annual or other
payments as a condition to the continuance thereof.

“Person” means any individual, corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, company (including any limited
liability company or joint stock company), firm or other enterprise,
association, organization, entity or Governmental Authority.



--------------------------------------------------------------------------------

“Preferred Shares” means shares of Convertible Preferred Stock.

“Proceeds Letter” means that certain letter agreement, dated as of the date
hereof, by and among Barclays Bank PLC, Silver Point Capital, L.P., Capital
Research and Management Company and Oak Hill Advisors, L.P.

“Purchase Price” means the Common Purchase Price, Holdback Purchase Price or the
Preferred Purchase Price, as applicable.

“QIB” means a “qualified institutional buyer” within the meaning of Regulation
144A promulgated under the Securities Act.

“Reasonably Satisfactory to the Backstop Purchasers” means reasonably
satisfactory to two-thirds in amount of the Backstop Purchasers based on
Commitment Percentage.

“Related Party” means: (i) any affiliate of the Company, or any director,
executive officer, general partner or managing member of such affiliate;
(ii) any person who serves or within the past five years has served as a
director, executive officer, partner, member, employee, consultant or in a
similar capacity of the Company; (iii) any immediate family member of a person
described in clause (ii); or (iv) any other person who holds, individually or
together with any affiliate of such other person and any member(s) of such
person’s immediate family, more than 5% of the outstanding equity or ownership
interests of the Company or any of its affiliates.

“Reorganized Debtors” means the Debtors from and after the Effective Date.

“Restricted Party” means: (i) any target of Economic Sanctions Laws or any
person, entity or vessel, directly or indirectly, controlled by or acting for or
on behalf of any such target, or (ii) any person, entity or vessel listed on the
“Specially Designated Nationals and Blocked Persons” List maintained by the
Office of Foreign Assets Control.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

“Senior Claimholder” means a holder of a pre-petition claim with respect to the
Senior Notes.

“Senior Notes” means the Company’s 7% Senior Notes due 2012.

“Senior Subordinated Notes” means the Company’s 8 3/8 Senior Subordinated Notes
due 2014.

“Subordinated Claimholder” means a holder of a pre-petition claim with respect
to the Senior Subordinated Notes.

“Subscription Agent” means Kurtzman Carson Consultants LLC, as the subscription
agent for the Rights Offering.

“Subscription Form” means the form delivered to all Eligible Subordinated
Claimholders pursuant to which such Eligible Subordinated Claimholders may
exercise their Rights.



--------------------------------------------------------------------------------

“Taking” means a taking, expropriation or voluntary conveyance of all or part of
any real property, or any interest therein or right accruing thereto or use
thereof, as the result of, or in settlement of, any condemnation, expropriation
or other eminent domain proceeding by any governmental authority, whether or not
the same shall have actually been commenced.

“Warrants” means warrants to purchase an aggregate of 2,419,753 Common Shares
pursuant to the Plan and this Agreement (including the Backstop Purchaser
Warrants), in form and substance Reasonably Satisfactory to the Backstop
Purchasers and the Company, having the terms as set forth on Exhibit D.

 

Term

  

Section

409A Authorities

   Section 3(v)(xvi)

Accredited Investor

   Section 4(e)

Action

   Section 5(g)(viii)

Agreement

   Preamble

Alternative Financing Breach

   Section 2(b)(ii)

Alternative Transaction

   Section 2(b)(ii)

Approval Motion Supplement

   Section 5(a)

Backstop Commitment

   Section 2(a)(ii)

Backstop Purchaser Default

   Section 2(a)(ii)

Backstop Purchaser Shares

   Recitals

Backstop Purchasers

   Preamble

Backstop Purchaser Warrants

   Recitals

Backstop Shares

   Recitals

Bankruptcy Cases

   Recitals

Bankruptcy Code

   Recitals

Bankruptcy Court

   Recitals

Bankruptcy Rules

   Section 3(b)(i)

Canadian Bankruptcy Court

   Recitals

Canadian Pension Plan

   Section 3(v)(v)

Claim

   Section 8(a)

COBRA

   Section 3(v)(xii)

Code

   Section 3(v)(i)

Commencement Date

   Section 1(a)(ii)

Commission Documents

   Section 3(j)

Commitment Notice

   Section 1(e)

Commitment Percentage

   Section 2(a)(i)

Commitment Premium

   Section 2(b)(i)

Common Commitment

   Section 2(a)(i)

Common Purchase Price

   Recitals

Company

   Preamble

Company Benefit Plan(s)

   Section 3(v)(i)

Confirmation Hearing

   Section 5(h)

Confirmation Order

   Section 2(e)

Court Orders

   Section 3(b)(i)

CCAA

   Recitals



--------------------------------------------------------------------------------

Term

  

Section

CCAA Plan

   Recitals

CCAA Proceeding

   Recitals

CSA Canada

   Recitals

CWIPP

   Section 3(v)(ii)

Debtors

   Recitals

Default Purchase Right

   Section 2(a)(ii)

Default Shares

   Section 2(a)(ii)

Defaulting Backstop Purchaser

   Section 2(a)(ii)

Determination Date

   Section 1(e)

Disclosure Schedule

   Section 3

Disclosure Statement

   Recitals

DOL

   Section 3(v)(iv)

EC Merger Regulation

   Section 6(c)

ERISA

   Section 3(v)(i)

ERISA Affiliate

   Section 3(v)(i)

Expiration Time

   Section 1(a)(ii)

Final Regulations

   Section 3(v)(xvi)

Financial Statements

   Section 3(j)

Foreign Plan

   Section 3(v)(xix)

GAAP

   Section 3(j)

Holdback Common Shares

   Recitals

Holdback Preferred Shares

   Recitals

Holdback Purchase Price

   Recitals

Holdback Shares

   Recitals

HSR Act

   Section 3(h)

Indemnifying Party

   Section 8(a)

Indemnified Person

   Section 8(a)

IRS

   Section 3(v)(iv)

Liens

   Section 3(bb)

Joint Venture

   Section 3(e)

Labor Disruption

   Section 3(w)(i)

Losses

   Section 8(a)

Material Contracts

   Section 3(ee)(i)

Material Customer

   Section 3(ff)

Modified Executive Incentive Plan

   Section 5(h)

Multiemployer Plan

   Section 3(v)(ii)

Nomination Agreement

   Section 2(d)(i)(F)

Non-Defaulting Backstop Purchaser

   Section 2(a)(ii)

Nonqualified Deferred Compensation Plan

   Section 3(v)(xvi)

Noteholder Claims

   Section 6(a)

Original Commitment Agreement

   Recitals

Oversubscription Payment Date

   Section 1(b)

Oversubscription Payment Notice

   Section 1(b)

Oversubscription Right

   Section 1(b)

Owned Real Property

   Section 3(bb)



--------------------------------------------------------------------------------

Term

  

Section

PBA

   Section 3(v)(i)

PBGC

   Section 3(v)(vii)

PBGF

   Section 3(v)(vii)

Plan

   Recitals

Preferred Commitment

   Section 2(a)(i)(C)

Preferred Purchase Price

   Recitals

Proceeding

   Section 8(b)

Purchase Commitment

   Section 2(a)(i)(C)

Real Property Leases

   Section 3(bb)

Registration Rights Agreement

   Section 2(d)(i)(E)

Right

   Recitals

Rights Exercise Period

   Section 1(a)(ii)

Rights Offering

   Recitals

Rights Offering Escrow Amount

   Section 1(a)(ii)

Rights Offering Procedures

   Recitals

Rights Offering Shares

   Recitals

Sanction Order

   Section 5(b)

Satisfaction Notice

   Section 1(e)

Subsidiary/Subsidiaries

   Section 3(a)

Supporting Note Shares

   Section 2(h)

Supporting Senior Noteholders

   Section 2(h)

Supporting Senior Notes

   Section 2(h)

Tax Return

   Section 3(cc)(i)

Taxes

   Section 3(cc)(i)

Title IV Plan

   Section 3(v)(v)

Transaction Expenses

   Section 2(c)

Transactions

   Section 2(c)

Welfare Plan

   Section 3(v)(xii)